Exhibit 10.53




AMERICAN LOCOMOTIVE
Providence, Rhode Island


OFFICE LEASE
 
by and between
 
ALCO CITYSIDE FEDERAL LLC
 
(Landlord)
 
and
 
UNITED NATURAL FOODS, INC.
 
(Tenant)





 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


1
DEFINITIONS.
1
2
PREMISES; MEASUREMENT.
7
3
TERM.
8
4
RENT; SECURITY DEPOSIT.
10
5
TAXES.
14
6
USE OF PREMISES.
15
7
INSURANCE AND INDEMNIFICATION.
18
8
SERVICES AND UTILITIES.
21
9
REPAIRS AND MAINTENANCE.
23
10
IMPROVEMENTS.
24
11
LANDLORD'S RIGHT OF ENTRY.
27
12
DAMAGE OR DESTRUCTION.
27
13
CONDEMNATION.
28
14
ASSIGNMENT AND SUBLETTING.
29
15
RULES AND REGULATIONS.
30
16
SUBORDINATION AND ATTORNMENT.
31
17
DEFAULTS AND REMEDIES.
32
18
ESTOPPEL CERTIFICATE.
34
19
QUIET ENJOYMENT.
35
20
NOTICES.
35
21
GENERAL
36



Exhibits
 
A.
Plan showing Project and Building
B.
Drawing showing approximate location of Premises
C.
Tenant Improvements/Space Plan
D.
Current Rules and Regulations
E.
Forms:  First Amendment to Lease and Promissory Note
F.
Schedule of Deliveries
G.
Janitorial Specifications
H.
Parking Area Drawing


 
ii

--------------------------------------------------------------------------------

 

OFFICE LEASE
 
THIS LEASE is made on this 16th day of October, 2008 (the "Effective Date"), by
and between ALCO CITYSIDE FEDERAL LLC, a Rhode Island limited liability company
(the "Landlord"), and UNITED NATURAL FOODS, INC., a Delaware corporation (the
"Tenant").
 
IN CONSIDERATION of the agreements and covenants hereinafter set forth, Landlord
and Tenant mutually agree as follows:
 
1       DEFINITIONS.
 
1.1           As used herein, the following terms shall have the following
meanings:
 
"Base Operating Costs" means Operating Costs incurred for the 2009 calendar year
(the "Base Year").  If less than 95% of the rentable square feet in the Project
is occupied by tenants or Landlord is not supplying services to 95% of the
rentable square feet of the Project at any time during any calendar year
(including the Base Year), then Operating Costs for such calendar year shall be
an amount equal to the Operating Costs which would normally be expected to be
incurred using reasonable projections and reasonable extrapolations from
existing cost data had 95% of the Project’s rentable square feet been occupied
and had Landlord been supplying services to 95% of the Project’s rentable square
feet throughout such calendar year.
 
"Base Rent" has the meaning given it in subsection 4.1.
 
"Base Taxes" means Taxes on the Building and the underlying tax parcel incurred
for the state fiscal tax year in which (i) the Building is first re-assessed to
reflect the Landlord's rehabilitation and conversion of the Building and the
related improvements, and (ii) 95% of the Building’s rentable square feet has
been occupied.
 
"Building" means the building located at 317 Iron Horse Way in Providence, Rhode
Island, and commonly known as American Locomotive Works, consisting of two
buildings known as “Building #51” (containing approximately 90,000 rentable
square feet of space) and “Building #52” (containing approximately 40,737
rentable square feet of space).  The Building is more particularly shown on
Exhibit A, subject to adjustment from time to time.
 
"Building Service Equipment" means all apparatus, machinery, devices, fixtures,
appurtenances, equipment and personal property now or hereafter located on the
Premises and owned by the Landlord.
 
"Common Areas" means those areas and facilities of the Building and/or Project
which may be designated by the Landlord from time to time as common areas
(portions of which may from time to time be relocated and/or reconfigured by the
Landlord in its sole discretion so long as reasonable access (ingress and
egress) to and from the Premises and Parking Areas is maintained, the number of
allocated parking spaces as set forth in Section 6.5.3(b) below is maintained
and visibility of the Premises is not materially adversely affected), which
Common Areas include footways, sidewalks, Parking Areas, lobbies, elevators,
stairwells, corridors, restrooms, and certain exterior areas on the Project
(and/or the Building), subject, however, to the Rules and Regulations.

 
1

--------------------------------------------------------------------------------

 
 
"Default Rate" means an annual floating rate of interest equal to two (2)
percentage points in excess of the prime rate of interest as announced from time
to time by Bank of America, or its successor.  In no event shall the default
rate be less than eight (8) percent.
 
"Insurance Premiums" means the aggregate of any and all premiums paid by the
Landlord for hazard, liability, loss-of-rent, workers’ compensation, boiler and
machinery or similar insurance upon any or all of the Project.
 
"Landlord" means the Person hereinabove named as such and its successors and
assigns.
 
"Lease Year" means (a) the period commencing on the Rent Commencement Date and
terminating at 11:59 p.m. on the first anniversary of the last day of the month
in which the Rent Commencement Date occurs, and (b) each successive period of
twelve (12) calendar months thereafter during the Term.
 
"Legal Requirements" means all laws, statutes, ordinances, orders, rules,
regulations and requirements of all federal, state and municipal governments,
whether now or hereafter in force, including but not limited to The Americans
with Disabilities Act, 42 U.S.C. §12101 et. seq., and the ADA Disability
Guidelines promulgated with respect thereto and the rules and regulations of the
National Board of Fire Underwriters or other bodies exercising similar
functions."
 
"Operating Costs" means any and all costs and expenses incurred by the Landlord
for services performed by the Landlord or by others on behalf of the Landlord
with respect to the operation and maintenance of the Premises, Building, the
Project, and the Common Areas located therein and serving or allocable to the
Premises (including the Parking Areas) in a manner deemed reasonable and
appropriate by Landlord, including, without limitation, all costs and expenses
of:
 
 
(a)
operating, maintaining, repairing, lighting, signage, cleaning, removing trash
from, painting, striping, controlling of traffic in, controlling of rodents in,
policing and securing the Common Areas ;

 
 
(b)
purchasing and maintaining in full force insurance for the Project as deemed
necessary in Landlord's commercially reasonable discretion;

 
 
(c)
operating, maintaining, repairing and replacing machinery, furniture,
accessories and equipment used in the operation and maintenance of the Project,
and the personal property taxes and other charges incurred in connection with
such machinery, furniture, accessories and equipment;

 
 
(d)
maintaining and repairing roofs, awnings, canopies, paving, curbs, walkways,
drainage pipes, ducts, conduits, stormwater management systems, grease traps and
lighting fixtures throughout the Common Areas;


 
2

--------------------------------------------------------------------------------

 
 
 
(e)
interior and exterior planting, replanting and replacing flowers, shrubbery,
trees, grass and planters;

 
 
(f)
operating, maintaining and repairing any equipment used in connection with
providing electricity, heating, ventilation and air conditioning to the Building
and costs of electricity used in the Common Areas and the central HVAC system
for the Building;

 
 
(g)
gas, water and sanitary sewer services and other services, if any, furnished to
the Project for the non-exclusive use of tenants.

 
 
(h)
parcel pick-up, delivery and other similar services;

 
 
(i)
accounting, legal, audit and management fees and expenses, including a property
management fee equal to six (6) percent of gross rents (on a full service
basis), payroll, payroll taxes, employee benefits and related expenses of all
personnel directly engaged in the operation, maintenance, and management of the
Project;

 
 
(j)
the cost and expense of complying with all federal, state and local laws,
orders, regulations and ordinances applicable to the Project which are now in
force, or which may hereafter be in force, except for violations existing as of
the Rent Commencement Date;

 
 
(k)
the cost (including legal, architectural and engineering fees incurred in
connection therewith) of any improvement made to the Project during any
Operating Year either (x) in order to comply with a Legal Requirement or
insurance requirement, whether or not such Legal Requirement or insurance
requirement is valid or mandatory, except for violations existing as of the Rent
Commencement Date, (y) with the reasonable expectation by Landlord of reducing
Operating Costs (as, for example, a labor-saving improvement) or enhancing
services, or (z) in lieu of a repair; provided, however, (i) to the extent the
cost of such improvement is required to be capitalized under generally accepted
accounting principles, such cost shall be amortized over the useful economic
life of such improvement as reasonably estimated by Landlord, and the annual
amortization shall be deemed an Operating Cost in each of the Operating Years
during which the cost of the improvement is amortized; and (ii) in no event
shall the amount included in Operating Costs in connection with a capital
improvement of the nature described in clause (y) above exceed the annual amount
by which Operating Costs were reduced as a result of such capital improvement;

 
 
(l)
providing janitorial and trash removal services to the Project and Premises;

 
 
(m)
all other costs of maintaining, repairing or replacing any or all of the
Building (including expenses of landscaping, snow, ice, water and debris
removal, outdoor lighting, road maintenance and interior and exterior signage
relating to the Project); and


 
3

--------------------------------------------------------------------------------

 
 
 
(n)
the cost of all capital improvements made to the Building which are reasonably
necessary to replace equipment existing as of the Rent Commencement Date and
which are not provided for in subsections (a) through (m) above; provided that
the cost of each such capital improvement shall be amortized over the useful
life thereof, as reasonably determined by Landlord.

 
Notwithstanding the foregoing, the following items shall be excluded from
Operating Expenses:
 
 
(aa)
Taxes, franchise, income taxes, or excess profit imposed upon Landlord;

 
 
(ab)
rents under the Superior Lease and debt service on Mortgages and any costs and
expenses relating to a refinancing or debt modification, including legal fees,
title insurance premiums, survey expenses, appraisal, environmental report, or
engineering report;

 
 
(ac)
leasing commissions, brokerage fees or legal fees incurred in connection with
the negotiation and preparation of letters, deal memos, letters of intent,
leases and related documents with respect to the leasing, assignment or
subletting of space for any occupant of the Building;

 
 
(ad)
the cost of tenant installations incurred in connection with preparing space for
a new tenant or refurbishing or renovating space for an existing tenant;

 
 
(ae)
salaries and other compensations of personnel above the level of property
manager;

 
 
(af)
costs of compliance with the Americans with Disabilities Act;

 
 
(ag)
capital costs, depreciation or amortization (except as provided in the list of
inclusions for Operating Costs under items (j) and 0 above);

 
 
(ah)
costs resulting from the negligence, intentionally tortuous or other act or
omission of the Landlord, its agents or employees;

 
 
(ai)
costs to correct original defects in the design or construction of the Building
or Project;

 
 
(aj)
costs incurred in performing work or furnishing services or utilities for any
tenant or other occupant or for any other building or portion of a building
located in the Project, whether at such tenant's or other occupant's or at
Landlord's expense, to the extent that such work or service or utility benefits
only an individual tenant or group of tenants and not the Project as a whole
(unless a fair allocation is made between what is benefiting the Building, and
what is benefiting another party);

 
 
(ak)
any expense for which Landlord is otherwise compensated through the proceeds of
insurance or condemnation awards, or is otherwise compensated by any tenant
(including Tenant) of the Building for services in excess of the services
Landlord is obligated to furnish to Tenant hereunder;


 
4

--------------------------------------------------------------------------------

 
 
 
(al)
fines or penalties incurred by Landlord not related to the failure by Tenant to
perform its obligations under this Lease;

 
 
(am)
attorneys fees and disbursements and other expenses, including settlements,
incurred in connection with disputes with the Mortgagee, any lender on the
Project or other tenants or occupants of the Building or the Project, or
associated with the enforcement of any leases or the defense of Landlord's title
or interest in the Project or any part thereof;

 
 
(n)
accounting fees incurred in preparing Landlord's financial reports for Landlord,
its partners, affiliates or any Mortgagee or lender or in preparing Landlord's
tax returns or other third party accounting fees not directly related to the
preparation of Operating Cost statements; and

 
 
(an)
those portions of costs applicable solely to any additional buildings
constructed on the Project.

 
"Operating Year" means each respective calendar year or part thereof during the
Term, or, at the Landlord's option, any other 12-month period or part thereof
designated by the Landlord during the Term.
 
"Parking Areas" means those portions of the Common Areas or other areas under
Landlord’s control which from time to time are designated by the Landlord for
the parking of automobiles and other automotive vehicles while engaged in
business upon the Premises (other than while being used to make deliveries to
and from the Premises).
 
"Person" means a natural person, a trustee, a corporation, a limited liability
company, a partnership and/or any other form of legal entity.
 
"Premises" means that certain space having a Rentable Area of 52,560 square feet
and located on the first and second floor of Building #52 and the second floor
of Building #51 of the Building, as more particularly depicted on Exhibit B;
provided, that if at any time hereafter any portion of the Premises becomes no
longer subject to this Lease, "Premises" shall thereafter mean so much thereof
as remains subject to this Lease.
 
"Project" means that certain project located in Providence, Rhode Island known
as American Locomotive Works containing the Building thereon.  The Project is
more particularly shown on Exhibit A.
 
"Rent" means all Base Rent and all Additional Rent.
 
"Rentable Area" means the rentable area of the Premises as determined
hereinafter.  Landlord’s architect shall verify the Rentable Area of the
Premises using the "Standard Method for Measuring Floor Area in Office
Buildings", ANSI/BOMA Z65.1-1996 and provide Tenant with the
calculations.  After completion of Landlord's Work, the Tenant shall have the
right to verify the usable square feet of the Premises at the Tenant's sole
cost.  Once the Rentable Area of the Premises has been verified and jointly
agreed to, the parties shall enter into a confirmation agreement setting forth
(i) the area of the Premises, (ii) the calculation of the Base Rent and (iii)
the Tenants' Proportionate Share.

 
5

--------------------------------------------------------------------------------

 
 
"Rules and Regulations" means the reasonable rules and regulations having
uniform applicability to all tenants of the Project (subject to their respective
leases) and governing their use and enjoyment of the Project; provided that such
rules and regulations shall not materially interfere with the Tenant’s use and
enjoyment of the Premises in accordance with this Lease for its uses as
permitted hereunder.
 
"Tax Year" means the 12-month period beginning July 1 of each year or such other
12-month period (deemed for the purposes of this Lease to have 365 days)
established as a real estate tax year by the taxing authority having lawful
jurisdiction over the Project.
 
"Taxes" means the aggregate of any and all real property and other taxes,
metropolitan district charges, front-foot benefit assessments, special
assessments and other taxes or public or private assessments or charges levied
against any or all of the tax parcel containing the Premises.  If any tax or
assessment is payable over a period of time, only that portion of such tax or
assessment due within the Term shall be included in Taxes.
 
"Tenant" means the Person hereinabove named as such and its successors and
permitted assigns hereunder.
 
"Tenant Delay" means a delay in the completion of Landlord’s Work if and to the
extent caused by any or all of the following: (i) Tenant’s failure to timely
comply with the requirements set forth in the Schedule of Deliveries (as defined
in Section 10.1.1.) or respond to any requests for approval within five (5)
calendar days; or (ii) Tenant’s request for change orders in accordance with
Section 10.1.2 hereof; provided that Landlord may determine that a single or
several Tenant change orders may not cause a Tenant Delay but that an aggregate
of change orders does cause a Tenant Delay.  Landlord shall notify Tenant when
an aggregate of change orders will cause a Tenant Delay within five (5) calendar
days of the time Tenant submits the change order that would cause the Tenant
Delay.
 
"Tenant's Proportionate Share" means a fraction, the numerator of which is the
Rentable Area and the denominator of which is the number of square feet in the
Building, the Project or such other areas as Landlord may in good faith deem
reasonably appropriate, subject to adjustment from time to time as such areas
may change.  The parties acknowledge that certain expenses should and will be
allocated by Landlord among the tenants of the Project based on such tenant’s
particular use.  For example, retail tenants may be allocated a greater share of
the water charges and office tenants may be allocated a greater share of the
janitorial expenses.  Landlord reserves the right to adjust Tenant’s
Proportionate Share accordingly in order to allocate the Operating Costs and
Taxes for the Project such that Tenant’s Proportionate Share will vary depending
upon the type of expense being allocated.
 
"Tenant's Share of Increased Operating Costs" shall be the amount of (i) the
Operating Costs for the Operating Year in question less the Base Operating Costs
multiplied by (ii) the Tenant's Proportionate Share.
 
"Tenant's Share of Increased Taxes" shall be the amount of (i) the Taxes for the
Tax Year in question less the Base Taxes multiplied by (ii) the Tenant's
Proportionate Share.

 
6

--------------------------------------------------------------------------------

 
 
“Tenant Electric” means electric current supplied to or used in the Premises,
including, but not limited to lights, outlets, VAV boxes with or without
electric heat, air handling units, compressors for air handling units,
non-central plant HVAC, any primary electric service charge and any specialized
HVAC equipment serving the Premises.
 
"Term" means the Original Term plus any exercised renewals thereof.
 
2       PREMISES.
 
2.1           The Landlord hereby leases to the Tenant, and the Tenant hereby
leases from the Landlord, the Premises, together with the right to use, in
common with others, the Common Areas.
 
2.2           If and when Landlord receives a bona fide prospect or request for
proposal for office space in Building #51 or Building #52 contiguous to the
Premises (the “Additional Space”) from any party other than the current tenant,
and provided that there then exists no default by Tenant beyond all applicable
notice and cure periods, and that Tenant is the sole occupant of the Premises,
and subject to the rights of any existing tenants, Tenant shall have the right
of first offer to lease all of the Additional Space, subject to the following:


(a)           Landlord shall notify Tenant when Landlord receives a bona fide
prospect or request for proposal for the Additional Space by any party other
than the tenant then in occupancy of the Additional Space, and Tenant shall have
five (5) business days following receipt of such notice within which to notify
Landlord in writing (e-mail notification shall be acceptable) that Tenant is
interested in negotiating terms for leasing such Additional Space and to have
its offer considered by Landlord prior to the leasing by Landlord of the
Additional Space to a third party.  If Tenant notifies Landlord within such time
period that Tenant is so interested, then Landlord and Tenant shall have fifteen
(15) business days following Landlord’s receipt of such notice from Tenant
within which to negotiate mutually satisfactory terms for the leasing of the
Additional Space by Tenant and to execute an amendment to this lease
incorporating such terms or a new lease for the Additional Space.


(b)           If Tenant does not notify Landlord within such five (5) business
days of its interest in leasing the Additional Space or if Tenant does not
execute such amendment or lease within such fifteen (15) business days, then
this right of first offer to lease the Additional Space will lapse and be of no
further force or effect and Landlord shall have the right to lease all or part
of the Additional Space to any other party at any time on any terms and
conditions acceptable to Landlord.
 
(c)           This right of first offer to lease the Additional Space is a
one-time right if and when the Additional Space first becomes available, is
personal to Tenant and its affiliates and is non-transferable to any other
assignee or sublessee (regardless of whether any such assignment or sublease was
made with or without Landlord’s consent) or other party.

 
7

--------------------------------------------------------------------------------

 
 
3       TERM.
 
3.1           Original Term; Rent Commencement Date.
 
3.1.1          This Lease shall be for a term (the "Original Term") commencing
on the Effective Date and ending at 11:59 p.m. on the tenth (10th) anniversary
of the last day of the month in which the Rent Commencement Date shall occur
(which date is hereinafter referred to as the "Termination Date").
 
3.1.2           Monthly payments of Base Rent, Additional Rent and all other
charges under this Lease shall commence on the “Rent Commencement Date” which
shall be the earliest to occur of:  (i) the date upon which the Landlord’s Work
to the Premises are Substantially Complete (defined below); or (ii) the date
upon which the Tenant actually moves into occupancy of the Premises and conducts
business therein; provided, however, that the Rent Commencement Date shall be
one (1) day earlier for each one (1) day of Tenant Delay.  Tenant shall be
permitted access to the Premises two (2) weeks prior to the Rent Commencement
Date solely for the purpose of installing Tenant’s furniture and
telecommunications equipment; provided and such other times as reasonably
necessary in order for Tenant to coordinate the installation of cabling in the
Premises during the time that Landlord is completing Landlord’s Work, however
Tenant and its agents and vendors shall refrain from interfering with the
completion of the Landlord’s Work.  Tenant’s access prior to the Rent
Commencement Date shall be subject to all of the terms and conditions of this
Lease, except that Tenant shall not be required to pay Base Rent or Additional
Rent until the Rent Commencement Date. “Substantial Completion” or
“Substantially Completed” or variations of those terms shall mean that a
permanent or temporary certificate of occupancy for the Premises has been
issued, the Premises and Landlord’s Work (defined herein) are sufficiently
complete in accordance with this Lease, subject to minor punchlist items, so
that Tenant can occupy the Premises for its intended use, and possession of the
Premises has been tendered to Tenant by Landlord.
 
3.2           Confirmation of Commencement and Termination. After (a) the Rent
Commencement Date or (b) the expiration of the Term or any earlier termination
of this Lease by action of law or in any other manner, the Landlord shall
confirm in writing by instrument in recordable form that, respectively, such
rent commencement or such termination has occurred, setting forth therein,
respectively, the Rent Commencement Date and the Termination Date.
 
3.3           Renewal.  Tenant shall have the option to renew the Term of this
Lease for two (2) periods of five (5) years (each, a "Renewal Term").  Tenant
shall exercise the option by providing written notice to Landlord of its
election to exercise such option no later than twelve (12) months prior to the
expiration of the Term, or Renewal Term, as applicable, provided, however, that
Tenant's option to renew shall be subject to the condition that no default shall
have occurred and be continuing after applicable notice and cure periods have
expired as of the date of Tenant's exercise of such option or as of the date of
commencement of the Renewal Term.  Tenant shall have no other right to renew
this Lease after the second Renewal Term.  Except as otherwise expressly
provided in this Lease, all terms, covenants, and conditions of this Lease shall
remain in full force and effect during the Renewal Terms, except that the Rent
applicable to the Renewal Terms shall be as set forth in Section 4.10.  In no
event shall the Rent for the Renewal Terms be less than the Rent in effect at
the expiration of the immediately preceding Term of the Lease.  If the Tenant
fails to give notice exercising the foregoing option by the date required
herein, or if at the time Tenant exercises such option or at commencement of the
applicable Renewal Term the Tenant is in default of any term of this Lease, or
if this Lease is assigned by Tenant or the Premises is sublet in whole or part
in violation of this Lease, then Tenant’s rights and options to renew shall be
automatically terminated and of no further force or effect.

 
8

--------------------------------------------------------------------------------

 
 
3.4           Surrender.  The Tenant, at its expense at the expiration of the
Term or any earlier termination of this Lease, shall (a) promptly surrender to
the Landlord possession of the Premises (including any fixtures or other
improvements which are owned by the Landlord) in good order and repair (ordinary
wear and tear and damage by fire or other casualty excepted) and broom clean,
(b) remove therefrom all signs, goods, effects, machinery, fixtures and
equipment used in conducting the Tenant's trade or business which are neither
part of the Building Service Equipment nor owned by the Landlord, and (c) repair
any damage caused by such removal.  All tenant improvements in the Premises
installed as part of Landlord's Work may remain in the Premises at the
expiration of the Term or any earlier termination of this Lease without any
obligation on Tenant to remove such improvements.
 
3.5           Holding Over.  If the Tenant continues to occupy the Premises
after the expiration of the Term or any earlier termination of this Lease after
obtaining the Landlord's express, written consent thereto, then:
 
(a)           such occupancy (unless the parties hereto otherwise agree in
writing) shall be deemed to be under a month-to-month tenancy, which shall
continue until either party hereto notifies the other in writing, at least one
month before the end of any calendar month, that the notifying party elects to
terminate such tenancy at the end of such calendar month, in which event such
tenancy shall so terminate;
 
(b)           anything in this section to the contrary notwithstanding, the Rent
payable for each such monthly period shall equal the sum of (a) one and one half
(1-1/2) times the amount of monthly Base Rent for the Lease Year during which
such expiration of the Term or termination of this Lease occurs, plus (b) the
Additional Rent payable hereunder; and
 
(c)           except as provided herein, such month-to-month tenancy shall be on
the same terms and subject to the same conditions as those set forth in this
Lease; provided, however, that if the Landlord gives the Tenant, at least one
month before the end of any calendar month during such month-to-month tenancy,
written notice that such terms and conditions (including any thereof relating to
the amount and payment of Rent) shall, after such month, be modified in any
reasonable manner specified in such notice, then such tenancy shall, after such
month, be upon the said terms and subject to the said conditions, as so
modified.

 
9

--------------------------------------------------------------------------------

 
 
4       RENT; SECURITY DEPOSIT.
 
As Rent for the Premises, the Tenant shall pay to the Landlord all of the
following:
 
4.1           Base Rent.
 
(a)      An annual rent (the "Base Rent") for the Original Term as follows:
 
Period
Per Square Foot
Monthly
Annual
Month 1-18
$22.50*
$62,784.38
$753,412.56
Months 19-36
$22.50
$98,550.00
$1,182,600.00
Months 37-84
$23.00
$100,740.00
$1,208,880.00
Months 85-120
$24.00
$105,120.00
$1,261,440.00

 

 
* The first 18 months of Base Rent is based upon 33,485 rentable square feet of
space.

 
 
(b)           The Base Rent for the first Renewal Term shall be as follows and
the Base Operating Costs and Base Taxes shall remain calendar/fiscal year 2009:
 
Year
Per Square Foot
Monthly
Annual
1
$27.75
$121,545.00
$1,458,540.00
2
$28.51
$124,873.80
$1,498,485.60
3
$29.29
$128,290.20
$1,539,482.40
4
$30.10
$131,838.00
$1,582,056.00
5
$30.93
$135,473.40
$1,625,680.80

 
(c)           The Base Rent for the second Renewal Term shall be the greater of
(i) the Market Rent as determined in subsection 4.1(e) below or (ii) the then
escalated Base Rent at the end of the first Renewal Term as follows:
 
(d)           The "Market Rent" shall be the prevailing market rate of rent and
all charges for comparable space at the end of the Term as increased in
accordance with market rate annual escalations.  If Tenant exercises its option
to renew hereunder, Tenant and Landlord shall make a good faith effort to agree
on the Market Rent on or before a date (the "Outside Negotiation Date") which is
no later than nine (9) months prior to the expiration of the Term, and prior to
implementing the procedures set forth below if the parties are unable to
agree.  If Landlord and Tenant are unable to agree upon the Market Rent by the
Outside Negotiation Date, then Landlord and Tenant shall determine the Market
Rent in accordance with the appraisal procedure set forth herein.  Within ten
(10) days after the Outside Negotiation Date, the parties shall appoint a broker
who shall be mutually agreeable to both Landlord and Tenant, shall have at least
ten (10) years' experience as a broker of commercial leasehold estates, and
shall be knowledgeable in office rentals in the Providence, Rhode Island
market.  If the parties are unable to agree on a broker within such ten (10) day
period, then each party, within five (5) days after the expiration of such ten
(10) day period, shall appoint a broker (with the same qualifications) and the
two (2) brokers (or the one broker if either Landlord or Tenant fails timely to
appoint a broker) shall together appoint a third broker with the same
qualifications.  The broker or brokers so appointed then shall determine, within
sixty (60) days after the appointment of such broker or brokers, the then Market
Rent for the Premises.  Among the factors to be considered by the broker(s) in
determining the fair market base rent for the Premises shall be those factors
set out below.  The figure arrived at by the broker (or the average of the
figures arrived at by the three brokers, if applicable) shall be used as the
Market Rent for such renewal term.  If the three broker method is chosen, then
if any broker's estimate of fair Market Rent is either (x) less than ninety
percent (90%) of the average figure or (y) more than one hundred ten percent
(110%) of such average, then the fair market rent will be either (1) the average
of the remaining two (2) appraisal figures falling within such a range of
percentages, (2) the remaining appraisal that is within such range of
percentages or (3) if none of the figures are within such range, the average of
the three (3) appraisals.  Landlord and Tenant shall each bear the cost of its
broker and shall share equally the cost of the third broker.

 
10

--------------------------------------------------------------------------------

 
 
(e)             In determining the Market Rent, the parties hereto and such
brokers shall be guided by the following principles:  the Market Rent shall be
determined by reference to office space in office buildings in the Providence
market or comparable neighborhoods in the Providence, Rhode Island metropolitan
area most comparable to the quality, location, amenities, stature, reputation,
visibility and services of the Building.  The Market Rent shall take into
account the fact that there are no new tenant improvements to be constructed by
Landlord nor other lease-up costs (except broker commissions, if any) and shall
provide for updating the Base Operating Costs to the first year of each renewal
term, if such factors are considered market concessions at such time.  The
valuation shall be conducted in accordance with the provisions of this Section
and, to the extent not inconsistent herewith, in accordance with the then
prevailing rules of the American Arbitration Association in Rhode Island (or any
successor thereto).  The final determination of such brokers shall be in writing
and shall be binding and conclusive on the parties, each of whom shall receive
counterpart copies thereof.  In rendering such decision the brokers shall not
add to, subtract from, or otherwise modify the provisions of this Lease.  In
determining the Market Rent, the brokers shall consider all the items set forth
above for consideration in determining the Market Rent.  Instructions to such
effect shall be given to the brokers.
 
4.2           Additional Rent.  Additional rent ("Additional Rent") shall
include any and all charges or other amounts that the Tenant is obligated to pay
to the Landlord under this Lease, other than the Base Rent.
 
4.3           Operating Costs.
 
4.3.1        Computation.  Within one hundred twenty (120) days after the end of
each calendar year during the Term, the Landlord shall compute the total of the
Operating Costs incurred for the Building during such calendar year, and the
Landlord shall allocate them to each separate rentable space within the Building
in proportion to the respective operating costs percentages assigned to such
spaces; provided that anything herein to the contrary notwithstanding, wherever
the Tenant and/or any other tenant of space within the Building has agreed in
its lease or otherwise to provide any item of such services partially or
entirely at its own expense, or wherever in the Landlord's reasonable judgment
any such significant item of expense is not incurred with respect to or for the
benefit of all of the net rentable space within the Building, in allocating the
Operating Costs pursuant to this subsection, the Landlord shall make an
appropriate adjustment, using generally accepted accounting principles and/or
sound commercial office lease management practices so as to avoid allocating to
the Tenant or to such other tenant (as the case may be) those Operating Costs
covering such services already being provided by the Tenant or by such other
tenant at its own expense, or to avoid allocating to all of the net rentable
space within the Project those Operating Costs incurred only with respect to a
portion thereof, as aforesaid.  The Tenant shall have the right to review the
books and records of the Landlord with respect to the calculation of Operating
Costs for the prior Lease Year and the underlying cost for each item included in
Operating Costs for such Lease Year at the Landlord's office during normal
business hours, at the Tenant's sole expense, provided (i) the Tenant provides
at least fifteen (15) days' advance written notice to the Landlord of its desire
to inspect such books and records, and (ii) such request is made within ninety
(90) days after the Operating Costs Statement is delivered by the Landlord to
the Tenant.  If, upon Tenant's review of the books and records, it is ultimately
determined that the Operating Costs were overstated by more than five percent
(5%), then the reasonable cost of the review shall be paid for by
Landlord.  Tenant shall be permitted to make copies of the books and records
reviewed at its sole cost and expense.

 
11

--------------------------------------------------------------------------------

 
 
4.3.2        Payment as Additional Rent.  For each Operating Year, the Tenant
shall pay as Additional Rent to the Landlord, in the manner provided herein,
Tenant's Share of Increased Operating Costs.  The Landlord shall send to the
Tenant an annual statement setting forth the Operating Costs for the applicable
calendar year.
 
4.3.3        Proration.  If only part of any calendar year falls within the
Term, the amount computed as Tenant's Share of Increased Operating Costs for
such calendar year under this subsection shall be prorated in proportion to the
portion of such calendar year falling within the Term (but the expiration of the
Term before the end of a calendar year shall not impair the Tenant's obligation
hereunder to pay such prorated portion of Tenant's Share of Increased Operating
Costs for that portion of such calendar year falling within the Term, which
amount shall be paid on demand).
 
4.3.4        Landlord's Right to Estimate.  Anything in this subsection to the
contrary notwithstanding, the Landlord, at its reasonable discretion, may (a)
make from time to time during the Term a reasonable estimate of the Operating
Costs which may become due under this subsection for any calendar year, (b)
require the Tenant to pay to the Landlord for each calendar month during such
year one twelfth (1/12) of such Operating Costs, at the time and in the manner
that the Tenant is required hereunder to pay the monthly installment of the Base
Rent for such month, and (c) increase or decrease from time to time during such
calendar year the amount initially so estimated for such calendar year, all by
giving the Tenant at least twenty (20) days prior written notice thereof,
accompanied by a schedule setting forth in reasonable detail the expenses
comprising the Operating Costs, as so estimated.  In such event, the Landlord
shall cause the actual amount of such Operating Costs to be computed and
certified to the Tenant within one hundred twenty (120) days after the end of
such calendar year.  Any overpayment or deficiency in the Tenant's payment of
Tenant's Share of Increased Operating Costs shall be adjusted between the
Landlord and the Tenant; the Tenant shall pay the Landlord or the Landlord shall
credit to the Tenant's account (or, if such adjustment is at the end of the
Term, the Landlord shall pay to the Tenant), as the case may be, within fifteen
(15) days after such notice to the Tenant, such amount necessary to effect such
adjustment.  The Landlord's failure to provide such notice within the time
prescribed above shall not relieve the Tenant of any of its obligations
hereunder.

 
12

--------------------------------------------------------------------------------

 
 
4.4           When Due and Payable.
 
4.4.1        Base Rent.  The Base Rent for any Lease Year shall be due and
payable in twelve (12) consecutive, equal monthly installments, in advance, on
the first (1st) day of each calendar month during such Lease Year.  In addition,
if the Rent Commencement Date falls on a day other than the first day of a
calendar month, then the Base Rent for the first month of the Term shall be
prorated based on the number of days remaining in that month and such amount
shall be due and payable on the Rent Commencement Date.
 
4.4.2        Additional Rent.  Any Additional Rent accruing to the Landlord
under this Lease, except as is otherwise set forth herein, shall be due and
payable within twenty (20) days after receipt by Tenant of written notice from
Landlord that such Additional Rent is due and payable, unless Landlord is
prevented from providing Tenant with twenty (20) days to make such payment
because the Landlord received fewer than twenty (20) days notice that such
charge or expense comprising the Additional Rent was due and payable, in which
case the Landlord shall immediately make written demand upon the Tenant for
payment and such Additional Rent shall be due and payable at such time.
 
4.4.3        No Set-Off; Late Payment.  Each such payment shall be made promptly
when due, without any deduction or setoff whatsoever, and without demand,
failing which the Tenant shall pay to the Landlord as Additional Rent, after the
fifth (5th) day after such payment remains due but unpaid, a late charge equal
to five percent (5%) of such payment which remains due but unpaid.  In addition,
any payment that is not paid by the tenth (10th) day after written notice that
such payment is due shall bear interest at the Default Rate.  Any payment made
by the Tenant to the Landlord on account of Rent may be credited by the Landlord
to the payment of any Rent then past due before being credited to Rent currently
falling due.  Any such payment which is less than the amount of Rent then due
shall constitute a payment made on account thereof, the parties hereto hereby
agreeing that the Landlord's acceptance of such payment (whether or not with or
accompanied by an endorsement or statement that such lesser amount or the
Landlord's acceptance thereof constitutes payment in full of the amount of Rent
then due) shall not alter or impair the Landlord's rights hereunder to be paid
all of such amount then due, or in any other respect.
 
4.5           Where Payable.  The Tenant shall pay the Rent, in lawful currency
of the United States of America, to the Landlord by delivering or mailing it to
the Landlord's address set forth herein, or to such other address or in such
other manner as the Landlord from time to time specifies by written notice to
the Tenant.
 
4.6           Tax on Lease.  Other than Landlord's income taxes or any tax on
lease imposed in lieu of income taxes, if federal, state or local law now or
hereafter imposes any tax, assessment, levy or other charge directly or
indirectly upon (a) the Landlord with respect to this Lease or the value
thereof, (b) the Tenant's use or occupancy of the Premises, (c) the Base Rent,
Additional Rent or any other sum payable under this Lease, or (d) this
transaction, then the Tenant shall pay the amount thereof as Additional Rent to
the Landlord upon demand, unless the Tenant is prohibited by law from doing so,
in which event the Landlord at its election may terminate this Lease by giving
written notice thereof to the Tenant.

 
13

--------------------------------------------------------------------------------

 
 
4.7           Advance Rent. Tenant has as of this date deposited with Landlord
the sum of $52,500.00 representing advance payment of the first month's Base
Rent, to be applied by Landlord to such rental obligations.
 
5       TAXES.
 
5.1           Payment.  For each Tax Year, the Tenant shall pay to the Landlord,
in the manner provided herein, Tenant's Share of Increased Taxes.
 
5.2           Proration.  If only part of any Tax Year falls within the Term,
the amount computed as Tenant's Share of Increased Taxes for such Tax Year under
this subsection shall be prorated in proportion to the portion of such Tax Year
falling within the Term (but the expiration of the Term before the end of a Tax
Year shall not impair the Tenant's obligations hereunder to pay such prorated
portion of Tenant's Share of Increased Taxes for that portion of such Tax Year
falling within the Term, which amount shall be paid on demand).
 
5.3           Method of Payment.  Tenant's Share of Increased Taxes shall be
paid by the Tenant in advance, in equal monthly installments in such amounts as
are estimated and billed for each Tax Year by the Landlord at the commencement
of the Term and at the beginning of each successive Tax Year during the Term,
each such installment being due on the first day of each calendar month.  The
Landlord may re-estimate Tenant's Share of Increased Taxes and thereafter adjust
the Tenant's monthly installments payable during the Tax Year in a reasonable
manner and with at least twenty (20) days prior written notice to Tenant to
reflect more accurately Tenant's Share of Increased Taxes.  Within one hundred
twenty (120) days after the Landlord's receipt of tax bills for each Tax Year,
the Landlord will notify the Tenant of the amount of Taxes for the Tax Year in
question and the amount of Tenant's Share of Increased Taxes thereof.  Any
overpayment or deficiency in the Tenant's payment of Tenant's Share of Increased
Taxes for each Tax Year shall be adjusted between the Landlord and the Tenant;
the Tenant shall pay the Landlord or the Landlord shall credit to the Tenant's
account (or, if such adjustment is at the end of the Term, the Landlord shall
pay the Tenant), as the case may be, within fifteen (15) days after such notice
to the Tenant, such amount necessary to effect such adjustment.  The Landlord's
failure to provide such notice within the time prescribed above shall not
relieve the Tenant of any of its obligations hereunder.  Upon written request by
Tenant, Landlord shall provide Tenant with a copy of the applicable tax bill and
Landlord's calculation of taxes for the applicable Tax Year.
 
5.4           Allocation of Taxes/Tax Contest.  Landlord shall allocate Taxes
among tenants of the Building based on square footage.  If separate buildings
exist on the same tax parcel, Taxes for each building shall be allocated based
on respective values as reflected on the tax assessor’s worksheet.  Upon written
request by Tenant given with respect to any Tax Year during the Term and
provided that Tenant is leasing at least 52,560 square feet in the Building,
Landlord shall (i) contest the tax assessment for such Tax Year or (ii) apply
for a rebate or a reduction in Taxes.  Any rebate or reduction in Taxes that are
achieved by Landlord as a result of any proceeding shall be applied
proportionately as a credit and adjustment to Tenant’s Share of Increased Taxes,
after deducting Landlord’s reasonable expenses including without limitation,
reasonable attorneys’ fees and disbursements in connection with such
proceeding.  If Tenant is to receive such a rebate, credit or reimbursement and
such rebate, credit or reimbursement exceeds Tenant's payment obligation for
Tenant’s Share of Increased Taxes for such Tax Year, Tenant shall be credited
such savings against Tenant's future payments of Tenant's Share of Increased
Taxes for each Tax Year thereafter until the amount of such savings is
exhausted.

 
14

--------------------------------------------------------------------------------

 
 
5.5           Tax Treaty.  If due to Tenant's occupancy in the Building, the
City of Providence enacts a tax treaty resulting in lower real estate taxes for
the Premises and/or the Building, such lower Taxes will directly inure to
Tenant's benefit by virtue of a dollar for dollar reduction in Base Rent.   By
way of example, if the tax treaty is enacted Landlord and Tenant agree that the
portion of Taxes included in Tenant’s Base Rent shall be $2.40 per square
foot.  If, for Lease Year 1, Taxes are $.89 per square foot due to the tax
treaty, Tenant’s Base Rent shall be reduced by $1.51 per square foot ($2.40 per
square foot less $.89 per square foot equals $1.51 per square foot).
 
5.6           Taxes on Rent.  In addition to Tenant's Share of Increased Taxes,
the Tenant shall pay to the appropriate agency any sales, excise and other tax
(not including, however, the Landlord's income taxes or any tax on rent imposed
in lieu of income taxes) levied, imposed or assessed by the State of Rhode
Island or any political subdivision thereof or other taxing authority upon any
Rent payable hereunder.  The Tenant shall also pay, prior to the time the same
shall become delinquent or payable with penalty, all taxes separately imposed on
its inventory, furniture, trade fixtures, apparatus, equipment, leasehold
improvements installed by the Tenant or by the Landlord on behalf of the Tenant
and owned by Tenant and any other property of the Tenant.
 
6       USE OF PREMISES.
 
6.1           Nature of Use.  The Tenant shall use the Premises only for general
office purposes, training rooms and related accessory uses.
 
6.2           Compliance with Law and Covenants.  The Tenant, throughout the
Term and at its sole expense, in its use and possession of the Premises, shall
comply promptly and fully with (i) all Legal Requirements applicable to the use,
occupancy and alteration of the Premises; (ii) pay when due all personal
property taxes, payroll taxes, income taxes, license fees and other taxes
assessed, levied or imposed upon the Tenant or any other person in connection
with the operation of its business upon the Premises or its use thereof in any
other manner; and (iii) not obstruct, annoy or interfere with the rights of
other tenants.  The Landlord shall deliver the Premises to the Tenant in
compliance with all Legal Requirements.  During the Term, except for Tenant's
obligations as set forth above, Landlord shall comply with all Legal
Requirements which are applicable to any or all of the Building or Project.
 
6.3           Mechanics' Liens.  Without limiting the generality of the
foregoing provisions of this section, the Tenant shall not create or permit to
be created, and if created shall discharge, have released or bond over, any
mechanics' or materialmens' lien arising while this Lease is in effect and
affecting any or all of the Premises, the Building and/or the Project, and the
Tenant shall not permit any other matter or thing whereby the Landlord's estate,
right and interest in any or all of the Premises, the Building and/or the
Project might be impaired.  The Tenant shall defend, indemnify and hold harmless
the Landlord against and from any and all liability, claim of liability or
expense (including but not limited to that of reasonable attorneys' fees)
incurred by the Landlord on account of any such lien or claim.

 
15

--------------------------------------------------------------------------------

 

 
6.4           Signs.  Tenant shall have the right to install exterior signage at
the entrance to the Premises, subject to Landlord’s prior written approval,
which approval shall not be unreasonably withheld or delayed.  The Tenant shall
not erect any other signs upon the Premises or the remainder of the Building or
the Project without obtaining the prior written consent of Landlord.  The
Landlord shall provide, at the Landlord’s sole expense for the first time only,
customary identification of the Tenant’s business on the lobby directory of the
Building.
 
6.5           License.
 
6.5.1        Grant of License.  The Landlord hereby grants to the Tenant a
non-exclusive license to use (and to permit its officers, directors, agents,
employees and invitees to use), in the course of conducting business at the
Premises, the Common Areas.
 
6.5.2        Non-Exclusive License.  Such license shall be exercised in common
with the exercise thereof by the Landlord, the other tenants or occupants of the
Project, and their respective officers, directors, agents, employees and
invitees.
 
6.5.3        Parking Areas; Changes.
 
(a)           The Landlord reserves the right to change the entrances, exits,
traffic lanes, boundaries and locations of the Parking Areas.  The Landlord
reserves the right to designate for the specific account of the Tenant, and/or
of other tenants of the Project, specific parking areas or spaces constructed
around, within or under the Project.  All Parking Areas and facilities which may
be furnished by the Landlord in or near the Project, including any employee
parking areas, truckways, loading docks, pedestrian sidewalks and ramps,
landscaped areas and other areas and improvements which may be provided by the
Landlord for the Tenant's exclusive use or for general use, in common with other
tenants, their officers, agents, employees and visitors, shall at all times be
subject to the Landlord's exclusive control and management, and the Landlord
shall have the right from time to time to establish, modify and enforce
reasonable rules and regulations with respect thereto.  The Landlord shall have
the right to (a) police the Common Areas, (b) establish and from time to time to
change the level of parking surfaces, (c) close all or any portion of the Common
Areas to such extent as, in the opinion of the Landlord's counsel, may be
legally sufficient to prevent a dedication thereof or the accrual of any rights
to any person or to the public therein, (d) close temporarily all or any portion
of the Parking Areas, (e) discourage non-tenant parking, and (f) do and perform
such other acts in and to the Common Areas as, in the use of good business
judgment, the Landlord determines to be advisable with a view to the improvement
of the convenience and use thereof by tenants, their officers, agents, employees
and visitors.  The Tenant shall cause its officers, agents and employees to park
their automobiles only in such areas as the Landlord from time to time may
designate by written notice to the Tenant as employee parking areas, and the
Tenant shall not use or permit the use of any of the Common Areas in any manner
which will obstruct the driveways or throughways serving the Parking Areas or
any other portion of the Common Areas allocated for the use of others.

 
16

--------------------------------------------------------------------------------

 
 
(b)           Landlord hereby grants to Tenant and Tenant’s employees and
invitees, the non-exclusive right during the Term to use without charge four (4)
parking spaces per 1,000 square feet leased by Tenant for a total of 210 parking
spaces, which parking spaces shall at all times be located within that certain
area marked on Exhibit H.  At Landlord's request, Tenant shall provide license
plate numbers for its employees and otherwise cooperate with Landlord's
management of the Parking Areas, which may include attended parking
service.  Such parking expenses shall be part of Operating Expenses.  To the
extent additional parking spaces are available, Landlord may issue to Tenant
additional parking permits at Landlord’s then standard rate, which rate may vary
based upon whether such parking permits relate to outdoor or indoor parking.  If
there is an increase or a decrease in the rentable square footage of the
Premises, the number of parking spaces available to Tenant shall increase or
decrease, as the case may be, at a rate of 4 spaces per 1,000 rentable square
feet of such increase or decrease.  If Landlord constructs a structured parking
garage on the Project that is available for use by commercial tenants, then
Tenant shall have the right to park in such garage subject to the terms of this
Lease.
 
6.5.4        Alterations.  The Landlord reserves the right at any time and from
time to time (i) to change or alter the location, layout, nature or arrangement
of the Common Areas or any portion thereof, including but not limited to the
arrangement and/or location of entrances, passageways, doors, corridors, stairs,
lavatories, elevators, parking areas, and other public areas of the Building,
and (ii) to construct additional improvements on the Project and make
alterations thereof or additions thereto and build additional stories on or in
any such buildings adjoining the same; provided, however, that no such change or
alteration shall deprive the Tenant of access (ingress and egress) to and from
the Premises, the Parking Areas (except as permitted pursuant to Section
6.5.3(a) above) or the number of allocated parking spaces as set forth in
Section 6.5.3(b) above, or materially adversely affect the visibility of the
Premises or Tenant's ability to conduct business in the Premises.
 
6.5.5        Use of Common Areas. The Landlord shall at all times have full and
exclusive control, management and direction of the Common Areas.  The Tenant
shall maintain in a neat and clean condition that area designated by the
Landlord as the refuse collection area, and shall not place or maintain anywhere
within the Project, other than within the area which may be designated by
Landlord from time to time as such refuse collection area, any trash, garbage or
other items, except as may otherwise be expressly permitted by this Lease.
 
6.6           Liability of Landlord.  The Landlord and its agents and employees
shall not be liable to the Tenant or any other person whatsoever (a) for any
injury to person or damage to Project caused by any defect in or failure of
equipment, pipes, wiring or broken glass, or the backing up of any drains, or by
gas, water, steam, electricity or oil leaking, escaping or flowing into the
Premises, or (b) for any loss or damage that may be occasioned by or through the
acts or omissions of any other tenant of the Project or of any other person
whatsoever, in each case other than due to the negligence, intentionally
tortuous or other act or omission of the Landlord or its employees or agents.

 
17

--------------------------------------------------------------------------------

 
 
6.7           Floor Load.  The Tenant shall not place a load upon any floor of
the Premises exceeding the floor load per square foot area which such floor was
designed to carry.  The Landlord reserves the right to prescribe the weight and
position of all safes and other heavy equipment, and to prescribe the
reinforcing necessary, if any, which in the opinion of the Landlord may be
required under the circumstances, such reinforcing to be at the Tenant's sole
expense.  Business machines and mechanical equipment shall be placed and
maintained by the Tenant in settings sufficient in the Landlord's judgment to
absorb and prevent vibration and noise, and the Tenant shall, at its sole
expense, take such steps as the Landlord may direct to remedy any such
condition.
 
6.8           Hazardous Materials.  The Tenant warrants and agrees that the
Tenant shall not cause or permit any Hazardous Material (defined below) to be
brought upon, kept or used in or about the Premises by the Tenant, its agents,
employees, contractors or invitees.  If the Tenant breaches the obligations
stated in the preceding sentence, then the Tenant shall indemnify, defend and
hold the Landlord harmless from and against any and all claims, judgments,
damages, penalties, fines, costs, liabilities or losses (including, without
limitation, diminution in value of the Premises, the Building and the Project
generally, damages for the loss or restriction on use of rentable or usable
space or of any amenity of the Building or the Project generally, damages from
any adverse impact on marketing of space in the Building, and sums paid in
settlement of claims, reasonable attorneys' fees, reasonable consultant fees and
reasonable expert fees) which arise during or after the Term as a result of such
contamination.  Tenant shall deliver to Landlord copies of all Material Safety
Data Sheets or other written information prepared by manufacturers, importers or
suppliers of any Hazardous Material brought upon the Premises, and all notices,
filings, permits and any other written communications from or to Tenant and any
entity regulating any Hazardous Materials brought upon the Premises.  For
purposes of this Lease, the term “Hazardous Materials” shall mean pollutants,
contaminants, toxic or hazardous wastes or other materials the removal of which
is required or the use of which is regulated, restricted, or prohibited by any
present or future federal, state or local laws, ordinances, rules or regulations
(including the rules and regulations of the federal Environmental Protection
Agency and comparable state agency) relating to the protection of human health
or the environment, but excluding immaterial quantities of substances
customarily and prudently used in the normal course of business on the Premises
or in the cleaning or maintenance of the Premises in accordance with any
applicable law.
 
7       INSURANCE AND INDEMNIFICATION.
 
7.1           Insurance.  At all times from and after the earlier of (i) the
entry by the Tenant into the Premises, or (ii) the Rent Commencement Date, the
Tenant shall take out and keep in full force and effect, at its expense:
 
(a)           commercial general liability insurance with a combined single
limit of not less than One Million Dollars ($1,000,000) per occurrence and Two
Million Dollars ($2,000,000) in the aggregate, which limit may be reasonably
increased by Landlord to reflect changing legal liability standards;

 
18

--------------------------------------------------------------------------------

 
 
(b)           special form property insurance written at an amount sufficient to
cover the full replacement cost value of all of Tenant's property within the
Premises, except for improvements which are part of the Landlord's Work;
 
(c)           business interruption and extra expense insurance on an actual
loss sustained basis and for a minimum period of twelve (12) months;
 
(d)           worker's compensation or similar insurance in form and amounts
required by law; and
 
(e)           such other insurance in such types and amounts as Landlord may
reasonably require, provided that such other insurance is in accordance with
standards generally accepted for comparable buildings in the Providence area.
 
7.2         Tenant's Contractor's Insurance.  The Tenant shall require any
contractor of the Tenant performing work in, on or about the Premises to take
out and keep in full force and effect, at no expense to the Landlord, such
insurance as Landlord may reasonably require in accordance with standards
generally acceptable for comparable work in the Providence area.
 
7.3           Policy Requirements. The company or companies writing any
insurance which the Tenant is required to take out and maintain or cause to be
taken out or maintained pursuant to this Lease, as well as the form of such
insurance, at all times be subject to the Landlord's reasonable approval, and
any such company or companies shall be authorized to do business in the State of
Rhode Island and have a rating of at least A- or better and a financial size
rating of XII or larger from Best's Key Rating Guide and Supplemental Service
(or comparable rating from a comparable insurance rating service).  Public
liability and all-risk casualty insurance policies evidencing such insurance
shall name the Landlord and/or its designees (including, without limitation, any
Mortgagee) as additional insureds, shall be primary and noncontributory, and
shall also contain a provision by which the insurer agrees that such policy
shall not be cancelled, materially changed, terminated or not renewed except
after thirty (30) days' advance written notice to the Landlord and/or such
designees.  Tenant shall provide Landlord with certificates evidencing the
insurance coverage required hereunder prior to the Commencement Date, upon
renewal of each policy and upon written request from Landlord.
 
7.4           Indemnities by Tenant and Landlord.
 
7.4.1        Notwithstanding any policy or policies of insurance required of the
Tenant, the Tenant, for itself and its successors and assigns, to the extent
permitted by law, shall defend, indemnify and hold harmless the Landlord, the
Landlord's agents and any Mortgagee against and from any and all liability or
claims of liability by any person asserted against or incurred by the Landlord
and/or such agent or Mortgagee in connection with (i) the use, occupancy,
conduct, operation or management of the Premises by the Tenant or any of its
agents, contractors, servants, employees, licensees, concessionaires, suppliers,
materialmen or invitees during the Term; (ii) any work or thing whatsoever done
or not done on the Premises during the Term performed by Tenant, its employees,
agents or contractors; (iii) any breach or default in performing any of the
obligations under the provisions of this Lease and/or applicable law by the
Tenant or any of its agents, contractors, servants, employees, licensees,
suppliers, materialmen or invitees during the Term; (iv) any negligent,
intentionally tortuous or other act or omission by the Tenant or any of its
agents, contractors, servants, employees, licensees, concessionaires, suppliers,
materialmen or invitees during the Term; or (v) any injury to or death of any
person or any damage to any property occurring upon the Premises (whether or not
such event results from a condition existing before the execution of this Lease
or resulting in the termination of this Lease) unless caused by the negligence,
intentionally tortuous or other act or omission of Landlord, its agents or
employees, and from and against all costs, expenses and liabilities incurred in
connection with any claim, action, demand, suit at law, in equity or before any
administrative tribunal, arising in whole or in part by reason of any of the
foregoing (including, by way of example rather than of limitation, the fees of
attorneys, investigators and experts), all regardless of whether such claim,
action or proceeding is asserted before or after the expiration of the Term or
any earlier termination of this Lease.

 
19

--------------------------------------------------------------------------------

 
 
7.4.2        If any such claim, action or proceeding is brought against the
Landlord and/or any agent or Mortgagee, the Tenant, if requested by the Landlord
or such agent or Mortgagee, and at the Tenant's expense, promptly shall resist
or defend such claim, action or proceeding or cause it to be resisted or
defended by an insurer.  The Tenant shall keep the Landlord reasonably apprised
of the proceeding and shall not settle such proceeding without the prior written
approval of the Landlord, not to be unreasonably withheld, conditioned or
delayed unless such settlement would be adverse to the interests of Landlord in
its commercially reasonable judgment in which case Landlord may withhold its
consent in its sole discretion.
 
7.4.3        Subject to the provisions of subsection 7.8, the Landlord hereby
agrees for itself and its successors and assigns to indemnify and save the
Tenant harmless from and against any liability or claims of liability arising
out of the negligence, intentionally tortuous or other act or omission of the
Landlord, its agents or employees and/or any failure of Landlord to perform its
obligations under the Lease.
 
7.5           Landlord Not Responsible for Acts of Others.  The Landlord shall
not be responsible or liable to the Tenant, or to those claiming by, through or
under the Tenant, for any loss or damage which may be occasioned by or through
the acts or omissions of persons occupying or using space adjoining the Premises
or any part of the premises adjacent to or connecting with the Premises or any
other part of the Building or the Project, or for any loss or damage resulting
to the Tenant (or those claiming by, through or under the Tenant) or its or
their property, from (a) the breaking, bursting, stoppage or leaking of
electrical cable and/or wires, or water, gas, sewer or steam pipes, (b) falling
plaster, concrete or other matter, or (c) dampness, water, rain or snow in any
part of the Building unless caused by the negligent, intentionally tortuous or
other act or omission of the Landlord, its agents or employees.  To the maximum
extent permitted by law, the Tenant agrees to use and occupy the Premises, and
to use such other portions of the Project as the Tenant is herein given the
right to use, at the Tenant's own risk. The Landlord is not obligated to protect
from the criminal acts of third parties the Tenant, Tenant's agents, customers,
invitees or  employees, the Premises or the property of Tenant or any property
of any of Tenant's agents, customers, invitees or employees.  Tenant
acknowledges that, if Landlord shall provide security guards for the Common
Areas, Landlord does not represent, guarantee, or assume responsibility that
Tenant will be secure from any claims or causes of action relating to such
security guards.

 
20

--------------------------------------------------------------------------------

 
 
7.6           Landlord's Insurance.  During the Term, the Landlord shall
maintain, in commercially reasonable amounts in accordance with standards
generally accepted for comparable buildings in the Providence area, (a)
insurance on the Project against loss or damage by fire and all of the hazards
included in the extended coverage endorsement, (b) comprehensive liability and
property damage insurance with respect to the Common Areas, against claims for
personal injury or death, or property damage suffered by others occurring in, on
or about the Project, and (c) any other insurance, in such form and in such
amounts as are deemed reasonable by the Landlord, including, without limitation,
rent continuation and business interruption insurance, theft insurance and
workers' compensation, flood and earthquake, and boiler and machinery
insurance.  The costs and expenses of any and all such insurance carried by the
Landlord shall be deemed a part of Operating Costs.
 
7.7           Increase in Insurance Premiums.  The Tenant shall not do or suffer
to be done, or keep or suffer to be kept, anything in, upon or about the
Premises, the Building or the Project which will contravene the Landlord's
policies of hazard or liability insurance or which will prevent the Landlord
from procuring such policies from companies reasonably acceptable to the
Landlord.  If anything done, omitted to be done, or suffered by the Tenant to be
kept in, upon or about the Premises, the Building or the Project shall cause the
rate of fire or other insurance on the Premises, the Building or the Project to
be increased beyond the minimum rate from time to time applicable to the
Premises or to any such other property for the use or uses made thereof, the
Tenant shall pay to the Landlord, as Additional Rent, the amount of any such
increase upon the Landlord's demand therefor.
 
7.8           Waiver of Right of Recovery.  To the extent that any loss or
damage to the Premises, the Building, the Project, any building, structure or
other tangible property, or resulting loss of income, or losses under workers'
compensation laws and benefits, are covered by insurance, neither party shall be
liable to the other party or to any insurance company insuring the other party
(by way of subrogation or otherwise), even though such loss or damage might have
been occasioned by the negligence of such party, its agents or employees.
 
8       SERVICES AND UTILITIES.
 
8.1           Services Provided.  Landlord shall provide the following services
and utilities, the cost of which shall be included as an Operating Cost or paid
by Tenant in accordance with Section 8.2 below:
 
(a)              central heating and air conditioning in the Premises and the
Common Areas at temperature levels within a range of 68-74 degrees;
 
(b)              electrical service, subject to Tenant’s obligation to pay the
costs of Tenant Electric;
 
(c)              janitorial services five business days per week pursuant to the
specifications set forth on Exhibit G; and
 
(d)              at least one elevator, to be used in common with other tenants.

 
21

--------------------------------------------------------------------------------

 
 
Tenant shall have access to the Premises, utilities and elevators seven (7) days
a week, twenty-four (24) hours a day, subject to and in accordance with any
security procedures that Landlord may have in place and subject further to any
maintenance and repairs to the utility systems and elevators which may be
necessary to perform after hours.
 
8.2           Utility Providers.  Tenant shall be responsible for the payment of
all Tenant Electric.   Tenant Electric used in the Premises shall be directly
measured by a separate meter to be provided by Landlord as part of Landlord’s
Work (unless provided by the utility company directly) and Tenant shall maintain
an account in its name with such utility provider and shall pay such amounts
directly to the applicable utility provider and, upon written request, provide
Landlord with a copy of any invoices.  Upon reasonable prior notice, Landlord or
its designated electric service provider may have access to the Premises to
install equipment necessary to deliver electric service to the Premises or the
Building provided that Landlord or the utility company shall restore the
Premises to its condition prior to the commencement of such work.  Landlord and
Tenant each reserve the right to switch utility providers, if legally
permissible, at any time.  Landlord shall not be liable to Tenant for damages
arising as a result of service interruptions caused by any electric service
provider.  Electric current supplied to or used in the Premises may be measured
by a submeter.
 
8.3           Interruption.  Any failure by the Landlord to furnish any of the
foregoing services or utilities, resulting from circumstances beyond the
Landlord's reasonable control or from interruption of such services due to
repairs or maintenance, shall not render the Landlord liable in any respect for
damages to either person or property, nor be construed as an eviction of the
Tenant, nor cause an abatement of rent hereunder, nor relieve the Tenant from
any of its obligations hereunder, unless caused by Landlord or its agents,
employees and/or contractors.  If any public utility or governmental body shall
require the Landlord or the Tenant to restrict the consumption of any utility or
reduce any service for the Premises or the Building, the Landlord and the Tenant
shall comply with such requirements, whether or not the services and utilities
referred to herein are thereby reduced or otherwise affected, without any
liability on the part of the Landlord to the Tenant or any other person or any
reduction or adjustment in rent payable hereunder.  The Landlord and its agents
shall be permitted reasonable access to the Premises for the purpose of
installing and servicing systems within the Premises deemed necessary by the
Landlord to provide the services and utilities referred to herein to the Tenant
and other tenants in the Building.
 
8.4           Capacity.  Tenant shall not at any time overburden or exceed the
capacity of the mains, feeders, ducts, conduits, or other facilities by which
such utilities are supplied to, distributed in or serve the Premises.  If Tenant
desires to install any equipment that shall require additional utility
facilities or utility facilities of a greater capacity than the facilities
existing, such installation shall be subject to Landlord's prior written
approval of Tenant's plans and specifications therefor.  If such installation is
approved by Landlord and if Landlord provides such additional facilities to
accommodate Tenant's installation, Tenant agrees to pay Landlord, on demand, the
cost for providing such additional utility facilities or utility facilities of
greater capacity.  Except as provided by Landlord as part of Landlord’s Work,
Landlord shall not be responsible for providing any meters or other devices for
the measurement of utilities supplied to the Premises.  

 
22

--------------------------------------------------------------------------------

 
 
8.5           Trash Removal.  Landlord shall cause to be operated a trash
removal service for the Project, the costs and expenses of which shall be a part
of Operating Costs.  In the event that Tenant's use of the Premises requires
trash removal services in excess of that required for standard office tenants,
Tenant shall pay to Landlord, as additional rent all costs and expenses in
excess of the trash removal costs which are attributable to such excess
usage.  Tenant shall make its reasonable efforts to participate in Landlord’s
recycling program.
 
8.6           Central HVAC System; Photovoltaic Power.  Electricity costs for
powering the central HVAC system serving the Building (the “Central HVAC”) shall
be a part of Operating Costs.  However, Landlord and Tenant agree to investigate
the possibility of Tenant paying for its direct share of electricity used to
power the Central HVAC.  In the event that Tenant pays for its share of
electricity used to power the Central HVAC directly, Landlord shall make a
commensurate reduction in the Base Rent due pursuant to Section 4.1 above.  If
the Tenant is able to secure funding for a photovoltaic power system that
provides Landlord with a full return on investment in less than six (6) years,
Landlord will agree to pursue the approvals necessary for the installation of a
photovoltaic power system in the Building.  In exchange, Tenant shall benefit
from the free use of all electricity generated by the photovoltaic power system
through the Term and any expansions and extensions thereof.
 
9       REPAIRS AND MAINTENANCE.
 
9.1           Landlord's Duty to Maintain Structure.  The Landlord shall
maintain or cause to be maintained in good operating condition the structure of
the Building and shall be responsible for structural repairs to the exterior
walls, load bearing elements, foundations, roofs, structural columns and
structural floors with respect thereto, and the Landlord shall make all required
repairs thereto, the costs of which shall be Operating Costs, provided, however,
that if the necessity for such repairs shall have arisen, in whole or in part,
from the negligence or willful acts or omissions of the Tenant, its agents,
concessionaires, officers, employees, licensees, invitees or contractors, or by
any unusual use of the Premises by the Tenant, then the Landlord may collect the
cost of such repairs, as Additional Rent, upon demand.  In addition, the
Landlord shall provide the maintenance for all pipes and conduits and all
mechanical, electrical, HVAC and plumbing systems so that such pipes, conduits
and systems remain in good, safe, clean and sanitary condition, the costs of
which shall be Operating Costs.  If Tenant requires lighting other than the
standard lighting provided by Landlord for the Building, Tenant shall be
required to pay for such lighting, including the replacement of its own light
bulbs and ballasts or pay Landlord on demand for the costs thereof.  Any
replacement light bulbs and ballasts for standard lighting provided by Landlord
for the Building shall be at Landlord’s cost.
 
9.2           Tenant's Duty to Maintain Premises.  Except as provided in
subsection 9.1, the Tenant shall keep and maintain the Premises and all fixtures
and equipment located therein in a good, safe, clean and sanitary condition
consistent with the operation of a first-class office building, and in
compliance with all Legal Requirements applicable to the use, occupancy and
alteration of the Premises. Except as provided in subsection 9.1, all injury,
breakage and damage to the Premises (and to any other part of the Building
and/or the Project, if caused by any act or omission of the Tenant, its agents,
concessionaires, officers, employees, licensees, invitees or contractors) shall
be repaired or replaced by the Tenant at its expense The Tenant shall keep the
Premises in a neat, clean and orderly appearance to a standard reasonably
satisfactory to the Landlord.  The Tenant shall surrender the Premises at the
expiration of the Term or at such other time as the Tenant may vacate the
Premises in accordance with Section 3.4 of the Lease.

 
23

--------------------------------------------------------------------------------

 
 
10           IMPROVEMENTS.
 
10.1.1        Initial Tenant Improvements.  The Landlord shall, at its sole cost
and expense (except as set forth herein), diligently complete the improvements
to the Building and the Premises, including all architectural and mechanical
plans and construction drawings related thereto, in a good and workmanlike
manner, in accordance with all applicable laws and governmental requirements and
in accordance with the approved space plan, scope of work and specifications
attached hereto as Exhibit C (the “Landlord’s Work”) as further refined and
agreed to in accordance with that certain schedule as set forth on Exhibit F
(the "Schedule of Deliveries").  Landlord and Tenant shall work together to
achieve a LEED Commercial Interiors (CI) Certified level of certification for
the Premises.  Landlord shall provide Tenant with as-built CAD files for the
Premises after completion of Landlord’s Work.
 
10.1.2         Change Orders.  Tenant shall submit in writing any request for
additional work or improvements or any changes or modifications to the
Landlord’s Work, which shall be subject to Landlord’s approval, not to be
unreasonably withheld or delayed.  If Landlord estimates that such additions,
changes or modifications will increase the cost of Landlord’s Work (“Tenant
Excess”), result in a Tenant Delay or otherwise delay Substantial Completion,
then Landlord shall advise Tenant within five (5) calendar days of Tenant’s
request of the cost of such change order and/or the delay in Substantial
Completion that is due to the change order and, subject to Tenant’s right to
revoke or continue with such request as provided hereinafter, the cost relating
to such change order would be Tenant's sole responsibility.  Tenant shall have
five (5) calendar days following receipt of such information from Landlord to
elect to (a) revoke such request, or (b) continue with the modifications (it
being agreed that Tenant’s failure to respond within such five (5) calendar day
period shall be deemed an election to continue with the modifications).  Prior
to the commencement of construction of Landlord’s Work, or prior to making any
changes to Landlord’s Work, as applicable, Landlord may request that Tenant
remit payment or authorization of payment for the Tenant Excess to
Landlord.  Notwithstanding anything to the contrary herein, Landlord and Tenant
may submit modifications to Landlord’s Work costing less than $5,000 upon oral
notice to the Tenant’s Construction Contact and Landlord’s Construction Contact,
as applicable.  Such modifications shall be documented in writing within five
(5) calendar days after such oral request.  In the event of any Tenant Excess,
Landlord shall be obligated to spend excess money to make additional tenant
improvements only upon the satisfaction of the following two conditions: (i) the
Landlord obtains an acceptable equity or financing source for the Tenant Excess,
which equity or financing source shall be satisfactory to Landlord in its sole
discretion and (ii) the Tenant agrees to pay an increased Base Rent in an amount
necessary to amortize at ten percent (10%) the cost of the Tenant Excess over
the remaining Term of the Lease.  If Tenant provides such additional funding,
the promissory note and lease amendment in connection therewith shall be in
substantially the form attached hereto as Exhibit E.

 
24

--------------------------------------------------------------------------------

 
 
10.1.3         Construction Contacts.  Tenant has designated Thomas Dziki to be
Tenant’s construction contact (“Tenant’s Construction Contact”), who shall be
entitled to field verify the existing status of the Premises, inspect the
construction work, attend the periodic job-site meetings, and otherwise act on
Tenant's behalf during construction.  Landlord shall provide Tenant’s
Construction Contact with prior notice of all project meetings and copies of all
material status reports.  Landlord agrees that it shall cooperate, and shall
cause its contractor and Landlord's construction manager to cooperate, with
Tenant's Construction Contact.  Tenant may designate a substitute Tenant's
Construction Contact by written notice to Landlord.  Landlord has designated Sam
Bradner to be Landlord’s construction contact (“Landlord’s Construction
Contact”), who shall be Landlord’s liaison and be authorized to act on
Landlord's behalf during construction.  Tenant agrees that it shall cooperate
with Landlord’s Construction Contact and Landlord’s construction
manager.  Landlord's Construction Contact shall have full authority to make all
decisions on behalf of Landlord with respect to material or design changes and
change orders (to be documented and submitted to the construction manager prior
to completion), and any decisions made in the field by such construction contact
shall be binding upon Landlord.  Landlord may designate a substitute Landlord's
Construction Contact by written notice to Tenant.
 
10.1.4         Punchlist Inspection.  Within twenty (20) days following
Substantial Completion, Tenant and Landlord shall inspect the Premises and
Landlord and Tenant shall prepare and execute a punchlist.  Landlord shall
complete as soon as conditions practically permit all punchlist items with a
good faith effort on the part of Landlord to complete the punchlist items within
thirty (30) days of the punchlist preparation and execution, and Tenant shall
reasonably cooperate with Landlord in using the Premises in a manner that will
not materially increase the cost of completion of the punchlist items.  Tenant
shall not be responsible for the costs of completion of the punchlist items
unless such costs are related to change orders approved in accordance with
Section 10.1.2 and are payable by Tenant.
 
10.1.5         Construction.  As of the date of this Lease, Tenant acknowledges
that the Building and the Project are under construction by the Landlord and
that, during such construction, disruptions and inconveniences to the Tenant may
occur.  During the construction and renovation of the Building and the Project,
Tenant agrees to provide Landlord with any and all access to the Premises as is
necessary for Landlord to complete the construction and renovation of the
Building and the Project, provided however, Landlord agrees to use its best
efforts to minimize any and all disruption and inconveniences to the Tenant.  In
addition, Tenant agrees to follow the rules and regulations with respect to a
site under construction, including, but not limited to, following all safety
guidelines posted around or in construction areas.  No construction activities
shall deprive the Tenant of access (ingress and egress) to and from the
Premises, the Parking Areas (except as permitted pursuant to Section 6.5.3(a)
above) or the number of allocated parking spaces as set forth in Section
6.5.3(b) above, or materially adversely affect the visibility of the Premises or
Tenant's ability to conduct business in the Premises.
 
10.2           Tenant Alterations.

 
25

--------------------------------------------------------------------------------

 
 
10.2.1         The Tenant shall not make any alteration, improvement or addition
which affects the structural portions of the Building or any non-structural
interior alteration, improvement or addition in the aggregate costing more than
Fifty Thousand Dollars ($50,000) (excluding painting, wallpapering and
carpeting) (collectively "Alterations") to the Premises without first:
 
(a)           presenting to the Landlord plans and specifications therefor and
obtaining the Landlord's written consent thereto (which shall not, in the case
of (1) non-structural interior Alterations, or (2) Alterations that would not
affect any electrical, mechanical, plumbing or other Building systems, be
unreasonably withheld so long as such Alterations will not violate applicable
law, historic preservation guidelines, or the provisions of this Lease, or
impair the value of the Premises, the Building or the rest of the Project or be
visible from the exterior of the Building) and
 
(b)           obtaining any and all governmental permits or approvals for such
Alterations, which are required by applicable law; provided, that (1) any and
all contractors or workmen performing such Alterations must first be approved by
the Landlord, (2) all work is performed in a good and workmanlike manner in
compliance with all applicable codes, rules, regulations and ordinances, and (3)
the Tenant shall restore the Premises to its condition immediately before such
Alterations were made, by not later than the date on which the Tenant vacates
the Premises or the Termination Date, whichever is earlier.
 
10.2.2         The Tenant shall be responsible for the cost of repairing any
damage to the Building caused by bringing therein any property for its use, or
by the installation or removal of such property, regardless of fault or by whom
such damage is caused.  Landlord shall have the right to require Tenant to
remove any Alterations at the expiration or early termination of the Term and
restore the Premises to substantially the condition prior to the completion of
such Alterations, provided that Landlord gives Tenant written notice of such
requirement prior to Tenant’s installation of such Alterations.
 
10.3           Acceptance of Possession.  The Tenant shall for all purposes of
this Lease be deemed to have accepted the Premises and the Building and to have
acknowledged them to be in the condition called for hereunder except with
respect to those latent defects and defects of which the Tenant notifies the
Landlord within sixty (60) days after the Rent Commencement Date, except that
Tenant shall have (a) thirty (30) days after completion of the punchlist to
notify Landlord of any defects in the punchlist items and (b) three hundred
sixty-five (365) days after the Rent Commencement Date to notify Landlord of any
hidden or latent defects or any defects to the HVAC system installed as part of
Landlord's Work.
 
10.4           Fixtures.  Any and all improvements, repairs, alterations and all
other property attached to, used in connection with or otherwise installed
within the Premises by the Landlord or the Tenant shall become the Landlord's
property, without payment therefor by the Landlord, immediately on the
completion of their installation; provided that any machinery, equipment or
fixtures installed by the Tenant and used in the conduct of the Tenant's trade
or business (rather than to service the Premises, the Building or the Project
generally) and not part of the Building Service Equipment shall remain the
Tenant's property; but further provided that if any leasehold improvements made
by the Tenant replaced any part of the Premises, such leasehold improvements
that replaced any part of the Premises shall be and remain the Landlord's
property.

 
26

--------------------------------------------------------------------------------

 
 
11       LANDLORD'S RIGHT OF ENTRY.
 
The Landlord and its authorized representatives shall be entitled to enter the
Premises at any reasonable time during the Tenant's usual business hours after
giving the Tenant at least twenty-four (24) hours' oral or written notice
thereof, (a) to inspect the Premises, (b) to exhibit the Premises (i) to any
existing or prospective purchaser or Mortgagee thereof, or (ii) to any
prospective tenant thereof, provided that in doing so the Landlord and each such
invitee observes all reasonable safety standards and procedures which the Tenant
may require, and (c) to make any repair thereto and/or to take any other action
therein which the Landlord is permitted to take by this Lease or applicable law
(provided, that in any situation in which, due to an emergency or otherwise, the
Landlord reasonably believes the physical condition of the Premises, the
Building or any part of the Project would be unreasonably jeopardized unless the
Landlord were to take such action immediately, the Landlord shall not be
required to give such notice to the Tenant and may enter the same at any
time).  Nothing in this section shall be deemed to impose any duty on the
Landlord to make any such repair or take any such action, and the Landlord's
performance thereof shall not constitute a waiver of the Landlord's right
hereunder to have the Tenant perform such work.  Unless caused by the
negligence, intentionally tortuous or other act or omission of the Landlord, its
agents or employees, the Landlord shall not in any event be liable to the Tenant
for any inconvenience, annoyance, disturbance, loss of business or other damage
sustained by the Tenant by reason of the making of such repairs, the taking of
such action or the bringing of materials, supplies and equipment upon the
Premises during the course thereof, and the Tenant's obligations under this
Lease shall not be affected thereby; however, Landlord shall use reasonable
efforts to minimize any disruption to Tenant's use and occupancy of, or access
to, the Premises in connection with the exercise of the foregoing rights.
 
12       DAMAGE OR DESTRUCTION.
 
12.1           Option to Terminate.  If during the Term either the Premises or
any portion of the Building or the Project are substantially damaged or
destroyed by fire or other casualty, the Landlord shall have the option (which
it may exercise by giving written notice thereof to the Tenant within ninety
(90) days after the date on which such damage or destruction occurs) to
terminate this Lease as of the date specified in such notice (which date shall
not be earlier than the thirtieth (30th) day after such notice is given).  On
such termination, the Tenant shall pay to the Landlord all Base Rent, Additional
Rent and other sums and charges payable by the Tenant hereunder and accrued
through such date (as justly apportioned to the date of such termination).  If
 the Landlord does not terminate this Lease pursuant to this section, the
Landlord shall restore the Premises as soon thereafter as is reasonably possible
to their condition on the date of completion of the Landlord's Work, taking into
account any delay experienced by the Landlord in recovering the proceeds of any
insurance policy payable on account of such damage or destruction and in
obtaining any necessary permits.  Until the Premises are so repaired, the Base
Rent (and each installment thereof) and the Additional Rent shall abate in
proportion to the floor area of so much, if any, of the Premises as is rendered
substantially unusable by the Tenant by such damage or
destruction.  Notwithstanding the foregoing, if all or any portion of the
Premises shall be made untenantable by fire or other casualty, Landlord shall,
with reasonable promptness, provide Tenant with a written estimate of the amount
of time required to substantially complete the repair and restoration of the
Premises (the "Completion Estimate").  If the Completion Estimate indicates that
the Premises cannot be repaired or restored within one hundred eighty (180) days
from the date of the casualty, then Tenant shall have the right to terminate
this Lease by giving written notice to the Landlord of such election within
fifteen (15) days after receipt of the Completion Estimate.  If Tenant elects
not to terminate this Lease, Landlord shall promptly commence repair and
restoration of the Premises and diligently pursue same to completion.  Upon
termination of this Lease pursuant to this subsection, Tenant shall pay to the
Landlord all Base Rent, Additional Rent and other sums and charges payable by
the Tenant hereunder and accrued through the date of the casualty.

 
27

--------------------------------------------------------------------------------

 
 
12.2           No Termination of Lease.  Except as is otherwise expressly
permitted by subsection 12.1, no total or partial damage to or destruction of
any or all of the Premises shall entitle either party hereto to surrender or
terminate this Lease, or shall relieve the Tenant from its liability hereunder
to pay in full the Base Rent, any Additional Rent and all other sums and charges
which are otherwise payable by the Tenant hereunder, or from any of its other
obligations hereunder, and the Tenant hereby waives any right now or hereafter
conferred upon it by statute or otherwise, on account of any such damage or
destruction, to surrender this Lease, to quit or surrender any or all of the
Premises, or to have any suspension, diminution, abatement or reduction of the
Base Rent or any Additional Rent or other sum payable by the Tenant hereunder.
 
13       CONDEMNATION.
 
13.1           Termination of Lease.  If any or all of the Premises and/or of
that portion of the Building in which the Premises is located is taken by the
exercise of any power of eminent domain or is conveyed to or at the direction of
any governmental entity under a threat of any such taking (each of which is
herein referred to as a "Condemnation"), this Lease shall terminate on the date
on which the title to so much of the Premises as is the subject of such
Condemnation vests in the condemning authority, unless the parties hereto
otherwise agree in writing.  If this Lease is not terminated pursuant to this
subsection, the Landlord shall restore any of the Premises damaged by such
Condemnation substantially to its condition immediately before such
Condemnation, as soon after the Landlord's receipt of the proceeds of such
Condemnation as is reasonably possible under the circumstances.
 
13.2           Condemnation Proceeds.  Regardless of whether this Lease is
terminated under this section, the Tenant shall have no right in any such
Condemnation to make any claim on account thereof against the condemning
authority, except that the Tenant may make a separate claim for the Tenant's
moving expenses and the value of the Tenant's trade fixtures, provided that such
claim does not reduce the sums otherwise payable by the condemning authority to
the Landlord.  Except as aforesaid, the Tenant hereby (a) waives all claims
which it may have against the Landlord or such condemning authority by virtue of
such Condemnation, and (b) assigns to the Landlord all such claims (including
but not limited to all claims for leasehold damages or diminution in value of
the Tenant's leasehold interest hereunder).

 
28

--------------------------------------------------------------------------------

 
 
13.3           Effect on Rent.  If this Lease is terminated under this section,
any Base Rent, any Additional Rent and all other sums and charges required to
paid by the Tenant hereunder shall be apportioned and paid to the date of such
termination.  If this Lease is not so terminated in the event of a Condemnation,
the Base Rent (and each installment thereof) and the Additional Rent shall be
abated from the date on which the title to so much, if any, of the Premises as
is the subject of such Condemnation vests in the condemning authority, through
the Termination Date, in proportion to the floor area of such portion of the
Premises as is the subject of such Condemnation.
 
13.4           No Termination of Lease.  Except as otherwise expressly provided
in this section, no partial Condemnation shall entitle either party hereto to
surrender or terminate this Lease, or shall relieve the Tenant from its
liability hereunder to pay in full the Base Rent, any Additional Rent and all
other sums and charges which are otherwise payable by the Tenant hereunder, or
from any of its other obligations hereunder, and the Tenant hereby waives any
right now or hereafter conferred upon it by statute or otherwise, on account of
any such Condemnation, to surrender this Lease, to quit or surrender any or all
of the Premises, or to receive any suspension, diminution, abatement or
reduction of the Base Rent or any Additional Rent or other sum payable by the
Tenant hereunder.
 
14       ASSIGNMENT AND SUBLETTING.
 
14.1           Landlord's Consent Required.  The Tenant shall not assign this
Lease, in whole or in part, nor sublet all or any part of the Premises, nor
license concessions or lease departments therein, nor otherwise permit any other
person to occupy or use any portion of the Premises (collectively, a
"Transfer"), without in each instance first obtaining the written consent of the
Landlord, which consent may not be unreasonably withheld or
delayed.  Notwithstanding the foregoing, Tenant shall have the right without
Landlord’s prior written consent to assign this Lease or sublet all or any part
of the Premises to any parent, subsidiary, affiliate corporation of the survivor
of any merger or to the purchaser of all or substantially all of the assets of
Tenant.  Consent by the Landlord to any assignment, subletting, licensing or
other transfer shall not (i) constitute a waiver of the requirement for such
consent to any subsequent assignment, subletting, licensing or other Transfer,
(ii) relieve the Tenant from its duties, responsibilities and obligations under
this Lease, or (iii) relieve any guarantor of this Lease from such guarantor's
obligations under its guaranty agreement.
 
14.2           Acceptance of Rent from Transferee.  The acceptance by the
Landlord of the payment of Rent from any person following any act, assignment or
other Transfer prohibited by this section shall not constitute a consent to such
act, assignment or other Transfer, nor shall the same be deemed to be a waiver
of any right or remedy of the Landlord's hereunder.
 
14.3           Conditions of Consent.  All reasonable costs incurred by the
Landlord in connection with any request for consent to a Transfer, including
reasonable costs of investigation and the reasonable fees of the Landlord's
counsel, which costs shall not exceed One Thousand Five Hundred Dollars
($1,500.00), shall be paid by the Tenant on demand as a further condition of any
consent which may be given.

 
29

--------------------------------------------------------------------------------

 
 
14.4           Profits from Use or Transfer.  The Tenant agrees that in the
event of a Transfer requiring Landlord’s consent, the Tenant shall pay the
Landlord, within ten (10) days after receipt thereof, fifty percent (50%) of the
excess of (i) any and all consideration, money or thing of value, however
characterized, received by the Tenant or payable to the Tenant in connection
with or arising out of such Transfer, over (ii) all amounts otherwise payable by
the Tenant to the Landlord pursuant to this Lease, less any and all reasonable
costs incurred by Tenant in effecting the Transfer.  The sums payable pursuant
to this Section 14.4 are in addition to Tenant’s or Tenant’s transferee’s
obligation to pay Base Rent, Additional Rent, and all other sums payable
pursuant to the terms of this Lease.
 
14.5           Landlord's Right of Recapture.  If Tenant intends to sublease any
portion of the Premises or assign this Lease, which subletting or assignment
requires Landlord consent under Section 14.1, then Tenant shall give written
notice of such intent to Landlord, which notice shall constitute an offer to
Landlord to recapture the Premises, or the portion of the Premises covered by
such sublease, as the case may be.  Tenant's notice to Landlord shall identify
the specific "Rentable Area" of the Premises subleased or indicate that the
Lease is to be assigned, and the date of commencement and termination of the
sublease or the effective date for the assignment, and shall include a copy of
all of the documents relating to such sublease or assignment.  Within thirty
(30) days after Landlord's receipt of Tenant's notice, Landlord may at its sole
option elect to recapture the Premises or such portion thereof, as the case may
be, by giving Tenant written notice thereof.  If Landlord exercises its option,
Tenant shall notify the prospective subtenant or assignee of Landlord's
election, shall terminate the agreement with such prospective subtenant or
assignee if so directed by Landlord, and shall surrender the space to Landlord
pursuant to a written partial or total surrender of lease, as applicable,
reasonably satisfactory to both parties, providing for the termination of this
Lease with respect to the Premises or such portion thereof and the parties'
obligations to each other with respect to such space.  Upon any partial
termination under this Section 14.5, (x) the Rentable Area of the Premises shall
be adjusted, and the base rent and additional rent shall be pro-rated as of the
date of termination and shall be abated following the termination as to the
surrendered Rentable Area, and (y) Landlord, at Landlord's sole cost and
expense, shall construct Building standard demising walls to separate the space
covered by such partial termination from the remaining part of the Premises.
 
15       RULES AND REGULATIONS.
 
The Landlord shall have the right to prescribe, at its sole discretion, the
Rules and Regulations.  The Rules and Regulations may govern, without
limitation, the use of sound apparatus, noise or vibrations emanating from
machinery or equipment, obnoxious fumes and/or odors, the parking of vehicles,
lighting and storage and disposal of trash and garbage.  The Landlord will not
enforce the Rules and Regulations in a discriminatory manner and will make
reasonable efforts to enforce the Rules and Regulations uniformly against all
tenants.  The Tenant shall adhere to the Rules and Regulations and shall cause
its agents, employees, invitees, visitors and guests to do so.  A copy of the
Rules and Regulations in effect on the date hereof is attached hereto as Exhibit
D. The Landlord shall have the right to amend the Rules and Regulations from
time to time, provided that such amendment shall not have a material adverse
effect on Tenant’s use of the Premises.  In the event of a conflict between the
terms set forth in the Rules and Regulations and the terms set forth in this
Lease, the terms set forth in this Lease shall govern.

 
30

--------------------------------------------------------------------------------

 
 
16       SUBORDINATION AND ATTORNMENT.
 
16.1           Subordination.
 
16.1.1        Unless a Mortgagee otherwise shall elect as provided herein, the
Tenant's rights under this Lease are and shall remain subject and subordinate to
the operation and effect of any mortgage, deed of trust or other security
instrument constituting a lien upon the Premises, and/or the Project, whether
the same shall be in existence on the date hereof or created hereafter (any such
lease, mortgage, deed of trust or other security instrument being referred to
herein as a "Mortgage," and the party or parties having the benefit of the same,
whether as beneficiary, trustee or noteholders being referred to hereinafter
collectively as "Mortgagee"), provided that any subordination shall provide for
non-disturbance in favor of the Tenant so that in the event of any foreclosure
of the Mortgage, so long as Tenant is not in default of its obligations under
this Lease and agrees to attorn to a foreclosure sale purchaser, Tenant’s rights
under this Lease shall not be disturbed.  The Tenant's acknowledgment and
agreement of subordination as provided for in this section is self-operative and
no other instrument of subordination shall be required; however, the Tenant
shall execute, within ten (10) days after request therefor, a reasonable
document providing for such further assurance thereof and for such other matters
as shall be requisite or as may be requested from time to time by the Landlord
or any Mortgagee.  At Tenant’s request, Landlord agrees to use commercially
reasonable efforts to obtain a commercially reasonable subordination, attornment
and non-disturbance agreement on Landlord’s current mortgagee’s standard form.
 
16.1.2        The Landlord hereby directs the Tenant, upon (i) the occurrence of
any event of default by the Landlord, as mortgagor under any Mortgage, (ii) the
receipt by the Tenant of a notice of the occurrence of such event of default
under such Mortgage from the Landlord or such Mortgagee, or (iii) a direction by
the Mortgagee under such Mortgage to the Tenant to pay all Rent thereafter to
such Mortgagee, to make such payment to such Mortgagee, and the Landlord agrees
that in the event that the Tenant makes such payments to such Mortgagee, as
aforesaid, the Tenant shall not be liable to the Landlord for the same.  In
addition, the Mortgagee (and any person who acquires the property from
Mortgagee) shall not be responsible for security deposits not actually received
by the Mortgagee, or its affiliate, after the Mortgagee, or its affiliate,
becomes the owner of the property.
 
16.2           Mortgagee's Unilateral Subordination.  If a Mortgagee shall so
elect by notice to the Tenant or by the recording of a unilateral declaration of
subordination, this Lease and the Tenant's rights hereunder shall be superior
and prior in right to the Mortgage of which such Mortgagee has the benefit, with
the same force and effect as if this Lease had been executed, delivered and
recorded prior to the execution, delivery and recording of such Mortgage,
subject, nevertheless, to such conditions as may be set forth in any such notice
or declaration.
 
16.3           Attornment.  If any Person shall succeed to all or any part of
the Landlord's interest in the Premises, whether by purchase, foreclosure, deed
in lieu of foreclosure, power of sale, termination of lease or otherwise, and if
such successor-in-interest requests or requires, the Tenant shall attorn to such
successor-in-interest and shall execute within ten (10) after receipt thereof an
agreement in confirmation of such attornment in a form as may be reasonably
requested by such successor-in-interest.  Failure to respond within such ten
(10) day period shall be deemed to be a confirmation by the Tenant of the facts
and matters set forth therein.

 
31

--------------------------------------------------------------------------------

 
 
16.4           Superior Leases.  Tenant acknowledges that Landlord may
restructure the ownership of the Project involving one or more ground leases or
master leases (the "Superior Leases").  In such event, Tenant agrees that this
Lease will be automatically subordinated to such Superior Leases or, at
Landlord's option, Tenant enter into a new sublease with the applicable master
lessee upon substantially the same terms and conditions as are set forth herein,
provided that in connection with such subordination or such new sublease, so
long as Tenant is not in default hereunder beyond the expiration of any notice
and cure period, in the event of a termination of any Superior Lease, Tenant's
rights of use and occupancy shall not be disturbed and this Lease will
automatically become a direct lease with the landlord under the Superior Lease.
 
17           DEFAULTS AND REMEDIES.
 
17.1           "Event of Default" Defined.  Any one or more of the following
events shall constitute a default under the terms of this Lease ("Event of
Default"):
 
(a)           the failure of the Tenant to pay any Rent or other sum of money
due hereunder to the Landlord or any other person within ten (10) days after
written notice that the same is due;
 
(b)           the filing of a petition proposing the adjudication of the Tenant
as a bankrupt or insolvent, or the reorganization of the Tenant, or an
arrangement by the Tenant with its creditors, whether pursuant to the Federal
Bankruptcy Act or any similar federal or state proceeding, unless such petition
is filed by a party other than the Tenant and is withdrawn or dismissed within
ninety (90) days after the date of its filing;
 
(c)           the appointment of a receiver or trustee for the business or
property of the Tenant, unless such appointment is vacated within ninety (90)
days of its entry;
 
(d)           the making by the Tenant of an assignment for the benefit of  its
creditors;
 
(e)           a default by the Tenant in the performance or observance of any
covenant or agreement of this Leases to be performed or observed by the Tenant
(other than as set forth in clauses (a) through (d) above), which default is not
cured within thirty (30) days after the giving of written notice thereof by the
Landlord, unless such default is of such nature that it cannot be cured within
such 30-day period, in which event an Event of Default shall not be deemed to
have occurred if the Tenant institutes a cure within the 30-day period and
thereafter diligently and continuously prosecutes the curing of the same until
completion, but in no event shall such cure period exceed ninety (90) days;
provided, however, that if the Tenant defaults in the performance of any such
covenant or agreement more than once in any twelve (12) month period during the
Term, then notwithstanding that such defaults have each been cured by the
Tenant, any further defaults shall be deemed an Event of Default without the
ability to cure; or
 
(f)           the vacating or abandonment of the Premises by the Tenant at any
time during the Term.

 
32

--------------------------------------------------------------------------------

 
 
17.2           Landlord's Remedies.  Upon the occurrence of an Event of Default,
the Landlord, without notice to the Tenant in any instance (except where
expressly provided for below), may do any one or more of the following:
 
(a)           perform, on behalf and at the expense of the Tenant, any
obligation of the Tenant under this Lease which the Tenant has failed to perform
beyond any applicable grace or cure periods and of which the Landlord shall have
given the Tenant notice (except in an emergency situation in which no notice is
required), the cost of which performance by the Landlord, together with interest
thereon at the Default Rate from the date of such expenditure, shall be deemed
Additional Rent and shall be payable by the Tenant to the Landlord as otherwise
set forth herein;
 
(b)           elect to terminate this Lease and the tenancy created hereby by
giving notice of such election to the Tenant without any right on the part of
the Tenant to save the forfeiture by payment of any sum due or by other
performance of condition, term, agreement or covenant broken, or elect to
terminate the Tenant's possessory rights and all other rights of the Tenant
without terminating this Lease, and in either event, at any time thereafter
without notice or demand and without any liability whatsoever, re-enter the
Premises by force, summary proceedings or otherwise to the extent permitted by
applicable law, and remove the Tenant and all other persons and property from
the Premises, and store such property in a public warehouse or elsewhere at the
cost and for the account of the Tenant without resort to legal process and
without the Landlord being deemed guilty of trespass or becoming liable for any
loss or damage occasioned thereby; and
 
(c)           exercise any other legal and/or equitable right or remedy which it
may have at law or in equity, including rights of specific performance and/or
injunctive relief, where appropriate.
 
17.3           Damages.
 
17.3.1        If this Lease or Tenant’s right to possession is terminated by the
Landlord pursuant to subsection 17.2, the Landlord shall use commercially
reasonable efforts to relet the Premises and to otherwise mitigate its damages
hereunder (provided, however, that such duty shall not be construed to require
Landlord to lease the Premises in preference to other premises owned by Landlord
and available for lease), and the Tenant nevertheless shall remain liable for
any Rent and damages which may be due or sustained prior to such termination, as
well as all reasonable costs, fees and expenses incurred by the Landlord in
pursuit of its remedies hereunder, and/or in connection with any bankruptcy
proceedings of the Tenant, and/or in connection with renting the Premises to
others from time to time plus either:
 
(i)           the Rent which, but for the termination of this Lease, would have
become due during the remainder of the Term, less the amount or amounts of rent,
if any, which the Landlord receives during such period from others to whom the
Premises may be rented (other than any additional rent received by the Landlord
as a result of any failure of such other person to perform any of its
obligations to the Landlord), in which case damages shall be computed and
payable in monthly installments, in advance, on the first business day of each
calendar month following the termination of this Lease and shall continue until
the date on which the Term would have expired but for such termination, and any
action or suit brought to collect any such damages for any month shall not in
any manner prejudice the right of the Landlord to collect any damages for any
subsequent months by similar proceeding; or

 
33

--------------------------------------------------------------------------------

 
 
(ii)           liquidated damages equal to the present worth (as of the date of
such termination) of the Rent which, but for the termination of this Lease,
would have become due during the remainder of the Term, less the fair rental
value of the Premises, as determined by an independent real estate broker
selected by the Landlord, in which case such damages shall be payable to the
Landlord in one lump sum on demand, and shall bear interest at the Default
Rate.  "Present worth" shall be computed by discounting such amount to present
worth at a rate equal to one percentage point above the discount rate then in
effect at the Federal Reserve Bank.
 
17.3.2        Notwithstanding anything to the contrary set forth in this
subsection 17.3, if either party commences an action against the other party
arising out of or in connection with this Lease, the prevailing party shall be
entitled to have and recover from the losing party reasonable attorneys' fees,
costs of suit, investigation expenses and discovery costs, including costs of
appeal.
 
17.4           Waiver of Jury Trial.  Each party hereto hereby waives any right
which it may otherwise have at law or in equity to a trial by jury in connection
with any suit or proceeding at law or in equity brought by the other against the
waiving party or which otherwise relates to this lease, as a result of an event
of default or otherwise.  The Tenant agrees that in the event the Landlord
commences any summary proceeding for nonpayment of rent or possession of the
Premises, the Tenant will not, and hereby waives, all right to interpose any
counterclaim of whatever nature in any such proceeding.
 
18       ESTOPPEL CERTIFICATE.
 
From time to time, within ten (10) days after request from the Landlord, Tenant
agrees to execute a written estoppel certificate in form and substance as may be
reasonably requested from time to time by the Landlord, or any Mortgagee,
certifying to any Mortgagee, any purchaser of Landlord's interest in all or any
part of the Property, or any other person or entity designated by Landlord, as
of the date of such estoppel certificate, the following: (a) whether the Tenant
is in possession of the Premises; (b) whether this Lease is in full force and
effect; (c) whether there are any amendments to this Lease, and if so,
specifying such amendments; (d) whether there are any then-existing setoffs or
defenses against the enforcement of any rights hereunder, and if so, specifying
such matters in detail; (e) the dates, if any, to which any rent or other sums
due hereunder have been paid in advance and the amount of any security deposit
held by the Landlord; (f) that the Tenant has no knowledge of any then-existing
defaults of the Landlord under this Lease, or if there are such defaults,
specifying them in detail; (g) that the Tenant has no knowledge of any event
having occurred that authorized the termination of this Lease by the Tenant, or
if such event has occurred, specifying it in detail; (h) the address to which
notices to the Tenant should be sent; and (i) any and all other matters
reasonably requested by the Landlord, any Mortgagee and/or any other person or
entity designated by the Landlord.  Any such estoppel certificate may be relied
upon by the person or entity to whom it is directed or by any other person or
entity who could reasonably be expected to rely on it in the normal course of
business.  The failure of the Tenant to execute, acknowledge and deliver such a
certificate in accordance with this section within ten (10) days after a request
therefor by the Landlord shall constitute an acknowledgment by the Tenant, which
may be relied on by any person or entity who would be entitled to rely upon any
such certificate, that such certificate as submitted by the requesting party to
the other party is true and correct, and the requesting party is hereby
authorized to so certify.
 



 
34

--------------------------------------------------------------------------------

 
 
19       QUIET ENJOYMENT.
 
The Landlord hereby warrants that, so long as all of the Tenant's obligations
hereunder are timely performed, the Tenant will have during the Term quiet and
peaceful possession of the Premises and enjoyment of such rights as the Tenant
may hold hereunder to use the Common Areas, except if and to the extent that
such possession and use are terminated pursuant to this Lease.  
 
20       NOTICES.
 
Except as may be otherwise provided in this Lease, any notice, demand, consent,
approval, request or other communication or document to be provided hereunder to
the Landlord or the Tenant (a) shall be in writing, and (b) shall be deemed to
have been provided (i) two (2) days following the date sent as certified mail in
the United States mails, postage prepaid, return receipt requested, (ii) on the
day following the date it is deposited prior to the close of business with
Federal Express or another national courier service or (iii) on the date of hand
delivery (if such party's receipt thereof is acknowledged in writing), in each
case to the address of such party set forth hereinbelow or to such other address
as such party may designate from time to time by notice to each other party
hereto.
 
If to the Landlord, notice shall be sent to:


Struever Bros. Eccles & Rouse, Inc.
1040 Hull Street, Suite 200
Baltimore, Maryland  21230
Attention:  Asset Management
 
with a copy to:
 
John P. Machen, Esquire
DLA Piper LLP (US)
6225 Smith Avenue
Baltimore, Maryland  21209

 
35

--------------------------------------------------------------------------------

 
 
If to the Tenant, notice shall be sent to:
 
Prior to occupancy:
 
260 Lake Road
Dayville, Connecticut 06241
Attention:  Thomas A. Dziki


After occupancy:


The Premises
Attention:  Thomas A. Dziki


with a copy to:


Joseph A. Anesta, Esq.
Cameron & Mittleman LLP
56 Exchange Terrace
Providence, Rhode Island  02903
 
21       GENERAL
 
21.1           Effectiveness.  This Lease shall become effective on and only on
its execution and delivery by each party hereto.
 
21.2           Complete Understanding.  This Lease represents the complete
understanding between the parties hereto as to the subject matter hereof, and
supersedes all prior negotiations, representations, guaranties, warranties,
promises, statements and agreements, either written or oral, between the parties
hereto as to the same.
 
21.3           Amendment.  This Lease may be amended by and only by an
instrument executed and delivered by each party hereto.
 
21.4           Waiver.  No party hereto shall be deemed to have waived the
exercise of any right which it holds hereunder unless such waiver is made
expressly and in writing (and, without limiting the generality of the foregoing,
no delay or omission by any party hereto in exercising any such right shall be
deemed a waiver of its future exercise).  No such waiver made in any instance
involving the exercise of any such right shall be deemed a waiver as to any
other such instance or any other such right.  Without limiting the generality of
the foregoing provisions of this subsection, the Landlord's receipt or
acceptance of any Base Rent, Additional Rent or other sum from the Tenant or any
other person shall not be deemed a waiver of the Landlord's right to enforce any
of its rights hereunder on account of any default by the Tenant in performing
its obligations hereunder.

 
36

--------------------------------------------------------------------------------

 
 
21.5           Applicable Law.  This Lease shall be given effect and construed
by application of the laws of Rhode Island and any action or proceeding arising
hereunder shall be brought in the courts of Rhode Island.
 
21.6           Commissions.  The parties hereto hereby acknowledge and agree
that, in connection with the leasing of the Premises hereunder, they have used
the services of CB Richard Ellis-New England.  Any and all commissions due such
brokers shall be paid in accordance with the terms and conditions set forth in a
separate written agreement or agreements between the Landlord and such
broker.  Subject to the foregoing, each party hereto hereby represents and
warrants to the other that, in connection with such leasing, the party so
representing and warranting has not dealt with any real estate broker, agent or
finder, and there is no commission, charge or other compensation due on account
thereof.  Each party hereto shall indemnify and hold harmless the other against
and from any inaccuracy in such party's representation.
 
21.7           Landlord's Liability.   No Person holding the Landlord's interest
hereunder (whether or not such Person is named as the "Landlord" herein) shall
have any liability hereunder after such Person ceases to hold such interest,
except for any such liability accruing while such Person holds such
interest.  No Mortgagee not in possession of the Premises shall have any
liability hereunder.  Neither the Landlord nor any principal of the Landlord,
whether disclosed or undisclosed, shall have any personal liability under this
Lease.  If the Landlord defaults in performing any of its obligations hereunder
or otherwise, the Tenant shall look solely to the Landlord's equity, interest
and rights in the Project and the proceeds thereof to satisfy the Tenant's
remedies on account thereof.
 
21.8           Remedies Cumulative.  No reference to any specific right or
remedy shall preclude the Landlord from exercising any other right or from
having any other remedy or from maintaining any action to which it may otherwise
be entitled at law or in equity.  No failure by the Landlord to insist upon the
strict performance of any agreement, term, covenant or condition hereof, or to
exercise any right or remedy consequent upon a breach thereof, and no acceptance
of full or partial Rent during the continuance of any such breach, shall
constitute a waiver of any such breach, agreement, term, covenant or
condition.  No waiver by either party of any breach by the other party under
this Lease or of any breach by any other tenant under any other lease of any
portion of the Building shall affect or alter this Lease in any way whatsoever.
 
21.9           Severability.  No determination by any court, governmental or
administrative body or agency or otherwise that any provision of this Lease or
any amendment hereof is invalid or unenforceable in any instance shall affect
the validity or enforceability of (a) any other provision hereof, or (b) such
provision in any circumstance not controlled by such determination.  Each such
provision shall remain valid and enforceable to the fullest extent allowed by,
and shall be construed wherever possible as being consistent with, applicable
law.
 
21.10         Authority.  If the Tenant is a corporation partnership, limited
liability company or similar entity, the person executing this Lease on behalf
of the Tenant represents and warrants that (a) the Tenant is duly organized and
validly existing and (b) this Lease (i) has been authorized by all necessary
parties, (ii) is validly executed by an authorized officer or agent of the
Tenant and (iii) is binding upon and enforceable against the Tenant in
accordance with its terms.
 
21.11         Recordation.  Except for a memorandum of lease which has been
approved by Landlord, neither this Lease, any amendment to this Lease, nor any
memorandum, affidavit or other item with respect thereto shall be recorded by
the Tenant or by anyone acting through, under or on behalf of the Tenant, and
the recording thereof in violation of this provision shall (i) be deemed an
Event of Default and (ii) at the Landlord's election, make this Lease null and
void.
 
21.12         Headings.  The headings of the sections, subsections, paragraphs
and subparagraphs hereof are provided herein for and only for convenience of
reference and shall not be considered in construing their contents.
 
 
37

--------------------------------------------------------------------------------

 
 
21.13         Construction.  As used herein, all references made (a) in the
neuter, masculine or feminine gender shall be deemed to have been made in all
such genders; (b) in the singular or plural number shall be deemed to have been
made, respectively, in the plural or singular number as well; and (c) to any
section, subsection, paragraph or subparagraph shall be deemed, unless otherwise
expressly indicated, to have been made to such section, subsection, paragraph or
subparagraph of this Lease.
 
21.14         Exhibits.  Each writing or drawing referred to herein as being
attached hereto as a schedule, an exhibit or otherwise designated herein as a
schedule or an exhibit hereto is hereby made a part hereof.
 
IN WITNESS WHEREOF, each party hereto has executed and ensealed this Lease, or
caused it to be executed and ensealed on its behalf by its duly authorized
representatives, on the date first above written.
 
WITNESS or ATTEST:
LANDLORD:
     
ALCO CITYSIDE FEDERAL LLC
   
/s/ Catherine A. Hearn      
By: /s/ J. Martin Lastner      (SEAL)
 
Name: J. Martin Lastner   
 
Title: Agent         
       
WITNESS or ATTEST:
TENANT:
     
UNITED NATURAL FOODS, INC.
   
/s/ Thomas A. Dziki           
By: /s/ Mark E. Shamber      (SEAL)
 
Name: Mark Shamber
 
Title: Chief Financial Officer



 
38

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
Site Plan showing Project and Building
 



 
39

--------------------------------------------------------------------------------

 
 
[americanlocomotiveworks.gif]

 
40

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Drawing showing approximate location of Premises
 


 
 
41

--------------------------------------------------------------------------------

 
 
[floorplan.gif]

 
42

--------------------------------------------------------------------------------

 


 
Exhibit C
 
Tenant Improvements/Space Plan
 
 

 
 
43

--------------------------------------------------------------------------------

 
 
10/9/08




[workslogo.gif]
 
American Locomotive Works
313 Iron Horse Way
Providence, RI 02908


EXHIBIT C
TENANT IMPROVEMENT
TURNKEY SCOPE OF WORK
UNITED NATURAL FOODS


 
INTRODUCTION
 
The primary intent of these guidelines is to illustrate the Tenant improvements.
 
The building has obtained a historic designation from the National Park Service
and all applicable work will be completed in accordance with the Historic
Preservation Certification Application Part II – Description of Rehabilitation
and under the guidelines of the National Park Service and The Secretary of the
Interior's Standards for Rehabilitation. This means that the building's
rehabilitation will be guided by procedures negotiated with the NPS and Rhode
Island Historical Preservation and Heritage Commission for this particular
project.
 
The guidelines described below will provide Tenant improvements that enhance the
existing masonry, wood and steel structure, which are the most distinctive
interior elements of the existing building. An open ceiling and a relatively
open floor plan will take advantage of the large windows and tall
floor-to-ceiling heights, resulting in dramatic airy space. Due to
considerations for retaining the historic fabric of the existing buildings, an
open ceiling approach will be required in designated locations and there may be
certain limitations on the type of improvements permitted.
 
Existing building components where serviceable for intended project use will be
reused. The Landlord will perform its work as part of the Turnkey improvements.
This work is usually performed prior to beginning of any Tenant Improvements but
some Base Building construction activities may be concurrent with the
construction of Tenant Improvements.
 

 
44

--------------------------------------------------------------------------------

 

Finishes unless specified otherwise will be standard manufacturer's finish and
commercial builders-grade products and installation. Landlord and Tenant shall
work together to achieve a Leadership in Energy and Environmental Design (LEED)
Commercial Interiors (CI) Certified Silver level of certification for the
Premises.


The Base Building architect is Durkee Brown Viveiros & Werenfels Architects.


01  ASSUMPTIONS:
·
General contracting for improvement of the tenant space by Struever Bros. Eccles
& Rouse.

·
No site visits allowed without prior approval.

·
Improvement-related questions and coordination of site visits to be arranged
through SBER.

·
All assumptions based on test-fit provided to tenant dated 9/18/08.

·
All allowances include installation cost.



01  DESIGN:
·
One preliminary test-fit and appropriate revisions as approved by Landlord and
Tenant.

·
Any additional space plan and all other related costs for architectural drawings
and MEP's including the cost of all necessary permits.

·
Contract documents – plans and specifications.

 
o
Schematic

 
o
Design Development*

 
o
Construction Documents

* Tenant shall be provided a review set of plans for final approval after the
Design Development level.
·
Cost of estimating

·
Shop drawings shall be a parallel submission to Owner's Rep and Architect.
Owner's copy shall be for information only. Architect shall respond within 36
hours of issuance.



02  DEMOLITION:
 
·
Complete As Needed



02  SITE WORK:
·
Access to all Buildings in Conformance with ADA

·
Site improvements as provided

·
Exterior Lighting, (excluding Tenant signage) and exterior seating as provided.



03  CONCRETE:
·
Prep floors ready for Tenant finishes.



04  MASONRY:



 
45

--------------------------------------------------------------------------------

 

·
Clean interior face of exterior masonry walls as required by NPS and RIHPHC to
preserve the existing brick finish.

·
Repair of masonry walls limited to structural flaws only (larger than ½")

·
Air blast per historic standards perimeter interior masonry walls, wood
ceilings, purlins, and steel joists in areas determined to have finishes with
historic significance. Where all interior walls are currently painted, not all
paint or other materials will be removed from walls.



05  STAIRS:
·
Common area stairways as existing in Buildings 51 and 52.

·
Handrail painted standard steel.

·
Existing stair in Building 52 to be modified as main access between first and
second floor. Work to include

 
·
Existing stair structure to remain

 
·
Allowance of $20,000 assumes a replacement of the existing rail and provision
and installation of tile flooring on treads and landings of 170 SF. Demolition
not part of this allowance and included elsewhere.

 
·
Smoke Curtain if required by code



06  CARPENTRY:
·
In-wall blocking as needed at toilet/bathroom accessories and casework per plan

·
Window trim

 
o
All historic windows shall have aluminum sills

 
o
Trim for windows on north side of building 52 shall be painted drywall, wood or
MDF as specified on plans

·
Borrowed light shall be wood frame or recycled window product in Large
Conference and Conference C4 located on the second floor of Building 52, east
side.



07  MOISTURE PROTECTION:
·
Existing single-ply EPDM roof

·
Any roof penetrations needed for Tenant's improvements will be completed by
qualified, certified roofer in order to maintain warranty.



08  DOORS, WINDOWS AND GLASS:
·
All existing exterior doors, windows, and glass and manual key lock interior
entry system to Premises from common area(s).

·
All exterior windows as provided.

·
All new interior doors, windows, and glass.

 
§
New interior doors to be pre-finished, clear coat, solid core birch veneer
Marshfield Door Systems (or approved equal) – Environmental Class Doors – Model
and height to be determined

 
§
Knock down hollow metal frames

 
§
Hardware: Sargent, or approved equal, commercial medium grade hardware line as
needed per code. Schedule shall be developed as part of design process.


 
46

--------------------------------------------------------------------------------

 

 
§
Lockset for each office only.

 
§
Wall/floor stops

 
§
Kick plate at bathrooms only

 
§
Closers for breakroom, restrooms and exit doors only

 
§
Doors for two HR offices on first floor of Building 52 shall include 24" x 30"
light kit.

·
Borrowed light shall be wood frame or recycled window product in Large
Conference and Conference C4 located on the second floor of Building 52, east
side. Window blinds will be included on these borrowed lights.

·
All door frames to be knock-down hollow metal frame. All trim will be painted
drywall, wood (poplar or mdf) or aluminum

·
Keys to the Premises, copies of which will be provided to Landlord. FOB or other
access/security technology to be provided by tenant



ENTRANCES:
·
Maintain existing glass storefront at the first floor of Building 52, with all
exterior or interior access to be ADA compliant

·
Building-standard canopies above main entrances as provided.

·
Provide emergency exits and exit lights in common areas and tenant space as
required by code.

·
Second floor non-public entrance(s) to space in Building 51 to be building
standard fire rated door per code



09  FINISHES:
 
·
Walls

 
o
Demising partitions to define common corridors, common stairs, tenant restrooms,
common mechanical rooms and shafts.

 
o
Building 51 interior office walls shall be full height

 
o
Building 52 interior office walls shall be partial height with sheetrock return

 
o
Building 52 interior restrooms, shaft wall and demising walls shall be full
height

 
o
All full-height drywall partitions shall have sound batt insulation the full
thickness of the wall assembly.



 
·
Paint

 
o
Prime and finish of interior walls and interior face of perimeter exterior walls
(prime and two coats)

 
o
Paint previously-painted interior face of perimeter exterior walls.

 
o
Any additional treatment of existing brick interior walls is subject to National
Park Service approval and shall be provided by the tenant.

 
o
All painting to meet PDCA standards

 
o
Paint to be selected to meet LEED CI requirements



·
Flooring

 
o
in building 51 all existing wood deck shall be covered with varying thicknesses
plywood, all existing concrete deck shall be flash patched to bring floor to a
reasonable, generally flat condition in accordance with industry standard
tolerances. Any depressions greater than ¾'' shall be filled with a suitable
substrate.


 
47

--------------------------------------------------------------------------------

 

 
o
Tile – porcelain or ceramic as approved by landlord in bathroom and entrance
lobby

 
§
Tile in new bathrooms shall match existing tile in Building 52 bathrooms

 
§
Allowance for tile in lobby includes 540 SF at $10 psf including installation.

 
o
Carpet with recycled content to be selected to meet LEED CI requirements.
Allowance for carpet at $20 per square yard including installation

 
o
Resilient Flooring in service areas per test fit. Standard Johnsonite VCT or
approved equal

 
o
Base – vinyl or approved equal to meet LEED CI requirements



·
Ceiling

 
o
Ceiling shall remain open and exposed where possible

 
o
Executive offices (7) throughout and partial height wall offices in building 52
(27) shall have acoustic ceiling tile to match building standard

 
o
Armstrong Circus or approved equal – (24 x 24) White; typical with 15/16" grid
system and perimeter trim as needed at windows (approximately 3' from exterior
windows)

 
o
Existing wood ceilings shall be air blast cleaned and ready for primer and
finishes or sealer.

 
o
Any ceiling finishes (i.e. painting (prime and topcoat), drywall, or acoustic
tile) will be subject to National Park Service approval.

 
o
Historic mechanical structures (e.g. conveyors) shall remain in place from
ceiling.

 
o
All improvements including but not limited ductwork, hangers, rigid and flexible
conduit, fire suppression piping shall be constructed in first class workman
like manner using industry standard materials. All components shall be parallel
and tight to the ceiling wherever possible. All hangers shall meet seismic
requirements



10  SPECIALTIES:
·
Directory sign in lobby, if used by multiple Tenants.

·
Fire extinguishers- as required by code hook or cabinet mounted.

·
Exterior signage to be provide by Tenant and approved by Landlord

·
One Dyson Airblade (total of 2) to be provided in each new Tenant restroom

·
Life safety and standard individual room identification allowance of $7,500
including installation



11
·
All appliances by tenant as approved by Landlord



12



 
48

--------------------------------------------------------------------------------

 

·
Casework and/or shelving

 
o
Standard finish (flat front, flush overlay, laminate cabinets) base and wall
cabinets with standard brushed chrome wire pull in reception, mail room,
kitchen(s), work area/copy center(s) and break room as shown on tenant test fit
dated 6.27.08 Any additional cabinets/millwork to be provided by tenant

 
o
Shelving includes 250 LF of melamine shelving on a metal standard support.
Excludes specialty shelving in BLM conference room

·
Building standard mini-blind window treatments as provided on exterior windows
only (not including sawtooth monitor or exterior entrances).



EXCLUDED
·
Movable or folding partitions

·
Furniture, fixtures and equipment

·
Systems furniture



13  N/A


14  CONVEYING SYSTEMS
·
Existing elevator system in common area.

·
Any Key Card security access system within elevator is excluded.



15  MECHANICAL/HVAC:
·
Base building HVAC systems shall be provided as designed to provide 1 ton
cooling per 350 sq.ft.

·
The base building HVAC system consists of a water source heat pump system. A
cooling tower and condensing type boilers with associated pumping stations are
provided to keep the distribution loop between approximately 70 to 90 degrees
Fahrenheit. All heat pumps that will serve the building connect to this loop.

·
The building (with no interior zones) is designed for natural ventilation.

·
The HVAC systems for the common spaces is provided by the Landlord. Added
tonnage in excess of one ton per 350 square feet, if required to be provided by
Tenant

·
All work within the premise beyond the distribution loop and the main ductwork,
including but not limited to ductwork, piping, louvers, grilles, dampers,
controls.

·
Any additional HVAC equipment required by the Tenant shall be installed on
dunnage and located as approved by the Landlord.

·
If the space is divided by the Tenant to form interior zones, mechanical
ventilation will be required to serve these spaces. All ductwork, energy
recovery ventilators, fans, louvers etc. required for mechanical ventilation
shall be provided to comply with code to meet the tenant test fit dated 6.27.08

·
Location of flue, rooftop units, condensing units, outside air intake and toilet
exhaust fans for Tenant space shall be toward center of roof to the extent
possible and as approved by the Landlord.

·
Tenant to be allocated its proportionate share of designated roof area for its
supplemental HVAC equipment if applicable, units to be located within the
premises.


 
49

--------------------------------------------------------------------------------

 

·
Temperature range: 68 – 74 degrees



EXCLUDED
·
Specialty HVAC



15  PLUMBING:
·
Within multi-Tenant floors, all design and construction of common area
ADA-compliant restrooms to be by Landlord.

·
Tenant restrooms within Premises will be designed to meet LEED CI requirements

·
Distribution of water and sewerage within Tenant Premises. Sewer greywater to be
routed to Landlord established location via ejector pump(s).



15  SPRINKLERS, FIRE ALARM, and FIREPROOFING:
·
Sprinkler main, risers and distribution for tenant improvement certificate of
occupancy

·
Connected central fire alarm panel



16  ELECTRICAL:
·
Landlord to provide Premises electrical panel sized as needed for general office
use

·
Emergency lighting in all common areas: i.e., stairway, corridors and lobby as
required by building code

·
All design and distribution of electric within the Premise from point of
Landlord supplied panel.

·
Tie into panel

·
All subpanels and transformers

·
Tenant usage shall be metered separately

·
Executive Offices shall be provided with allowance of 6 duplex receptacles and 2
tel/data outlets per office. Regular Offices shall be provided with 4 duplex
receptacles and 1 tel/data outlet per office. Workstations shall be provided a
junction box in the ceiling or adjacent wall for access by tenant's furniture
installer and tel/data contractor as determined by the final design.

·
All conference rooms shall be provided with power and tel/data similar to office
allowance based on size. Large conference room to be designed.



EXCLUDED
·
All low voltage design, wiring and installation, conduit, etc. within Premises,
including but not limited to security systems, telecommunications, cable tray,
computer wiring or etc. cable and equipment or any specialized systems.



16  LIGHTING:
·
Exit, emergency and common area lighting for Base Building certificate of
occupancy

·
Landlord approved lighting

 
·
Pendant Dome – Abolite Standard Dome or approved equal, non-dimmable.
Specification to be provided as part of design process


 
50

--------------------------------------------------------------------------------

 

 
·
Pendant Linear Blade – Day-O-Lite Cross Blade Louver or approved equal
non-dimmable. Specification to be provided as part of design process

 
·
In-Ceiling – Day-O-Lite New Age Series, or approved equal non-dimmable drop-in
2x4. Specification to be provided as part of design process

·
Specialized lighting in first floor lobby and Large Conference room on second
floor of building 52 including a total of 20 LF of track lighting with total of
8 heads

 
·
Con-Tech Track with Front Relamp PAR30 Track Fixture, non dimmable, or approved
equal. Specification to be provided as part of design process

·
All enclosed offices will have motion sensors with manual override.

·
Changes to Exit and emergency lighting in Premises as required by Tenant layout.



16  TELECOMMUNICATIONS:
Two (2) 4" Conduit from Main Demark Telecommunications room to
Telecommunications closets.
·
One (1) 4" Conduit from Telecommunications Closets to Premises



EXCLUDED
·
Pull wires and terminate from main Demark and terminate with telecommunications
vendor.

·
All contracts with Verizon or other Telecommunications vendors.

·
Apply for service with provider.

·
Tenant electronic security and electronic lock mechanism and connection of
Premises entry key card access system to Landlord system.

·
Configuration and engineering of cable TV, CCTV, Telecommunications; routing to
be approved by Landlord.

·
All low voltage design, wiring, conduit and service within Premises.



UTILITIES:
·
Cost of Tenant Electric usage for Premises including but not limited to HVAC,
lighting and convenience outlets and communications/data shall be paid for and
billed to the tenant.



MISCELLANEOUS: EXCLUDED
·
Moving Expenses

·
Tenant's Legal fees

·
All other items not specifically named in Shell Scope of Work as By Landlord


 
51

--------------------------------------------------------------------------------

 

 
 
 
EXHIBIT D
 
Current Rules and Regulations
 
1.
The sidewalks, passages, driveways, stairways and other Common Areas shall not
be obstructed by the Tenant or Tenant’s agents, employees, or invitees or used
by the Tenant for any purpose other than ingress and egress from and to the
Tenant's premises.  The Landlord shall in all cases retain the right to control
or prevent access thereto by any person whose presence, in the Landlord's
judgment, would be prejudicial to the safety, peace, character or reputation of
the property or of any tenant of the Project.

 
2.
The toilet rooms, water closets, sinks, faucets, plumbing and other service
apparatus of any kind shall not be used by the Tenant for any purpose other than
those for which they were installed, and no sweepings, rubbish, rags, ashes,
chemicals or other refuse or injurious substances shall be placed therein or
used in connection therewith by the Tenant, or left by the Tenant in the
lobbies, passages, elevators or stairways of the Building.  The expense of any
breakage, stoppage or damage to such sinks, toilets and the like shall be borne
by the tenant who, or whose employees, contractors or invitees, caused it.

 
3.
No skylight, window, door or transom of the Building shall be covered or
obstructed by the Tenant, and no window shade, blind, curtain, screen, storm
window, awning, canopy or other material shall be installed or placed on any
window or in any window space, except as approved in writing by the
Landlord.  If the Landlord has installed or hereafter installs any shade, blind
or curtain in the Premises, the Tenant shall not remove it without first
obtaining the Landlord's written consent thereto.  The color and design of any
shade, blind, curtain, screen, storm window, awning, canopy or other material
must be in accordance with Landlord’s Building standards.

 
4.
No sign, lettering, insignia, advertisement, notice or other thing shall be
inscribed, painted, installed, erected or placed in any portion of the Premises
which may be seen from outside the Building, or on any window, window space or
other part of the exterior or interior of the Building, unless first approved in
writing by the Landlord.  Names on suite entrances may be provided by and only
by the Landlord and at the Tenant's expense, using in each instance lettering of
a design and in a form consistent with the other lettering in the Building, or
as approved in writing by the Landlord, which approval shall not be unreasonably
withheld.

 
5.
The Tenant shall not place any other or additional lock upon any door within the
Premises or elsewhere upon the Project, and the Tenant shall surrender all keys
for all such locks at the end of the Term.  The Landlord shall provide the
Tenant with one set of keys to the Premises when the Tenant assumes possession
thereof.

 
6.
The Tenant shall not do or permit to be done anything that obstructs or
interferes with the rights of any other tenant of the Project.  No bird, fish or
animal shall be brought into or kept in or about the Premises, the Building
and/or the Project.


 
52

--------------------------------------------------------------------------------

 
 
7.
If the Tenant desires to install signaling, telegraphic, telephonic, protective
alarm or other wires, apparatus or devices within the Premises, the Landlord
shall direct where and how they are to be installed and, except as so directed,
no installation, boring or cutting shall be permitted.  The Landlord shall have
the right (a) to prevent or interrupt the transmission of excessive, dangerous
or annoying current of electricity or otherwise into or through the Premises,
the Building and/or the Project, (b) to require the changing of wiring
connections or layout at the Tenant's expense, to the extent that the Landlord
may deem necessary, (c) to require compliance with such reasonable rules as the
Landlord may establish relating thereto, and (d) in the event of noncompliance
with such requirements or rules, immediately to cut wiring or do whatever else
it considers necessary to remove the danger, annoyance or electrical
interference with apparatus in any part of the Building and/or the
Project.  Each wire installed by the Tenant must be clearly tagged at each
distributing board and junction box and elsewhere where required by the
Landlord, with the number of the office to which such wire leads and the purpose
for which it is used, together with the name of the Tenant or other concern, if
any, operating or using it.

 
8.
A directory shall be provided by the Landlord on the ground floor of the
Building or elsewhere within the Project, on which the Tenant's name may be
placed.

 
9.
The Landlord shall in no event be responsible for admitting or excluding any
person from the Premises.  In case of invasion, hostile attack, insurrection,
mob violence, riot, public excitement or other commotion, explosion, fire or any
casualty, the Landlord shall have the right to bar or limit access to the
Project to protect the safety of occupants of the Project, or any property
within the Project.

 
10.
The use of any area within the Building as sleeping quarters is strictly
prohibited at all times.

 
11.
The Tenant shall keep the windows and doors of the Premises (including those
opening on corridors and all doors between rooms entitled to receive heating or
air conditioning service and rooms not entitled to receive such service) closed
while the heating or air-conditioning system is operating, in order to minimize
the energy used by, and to conserve the effectiveness of, such systems.  The
Tenant shall comply with all reasonable rules and regulations from time to time
promulgated by the Landlord with respect to such systems or their use.

 
12.
The Landlord shall have the right to prescribe the weight and position of
inventory and of other heavy equipment or fixtures, which shall, if considered
necessary by the Landlord, stand on plank strips to distribute their
weight.  Any and all damage or injury to the Project arising out of the Tenant's
equipment being on the property shall be repaired by the Tenant at its
expense.  The Tenant shall not install or operate any machinery whose
installation or operation may affect the structure of the Building without first
obtaining the Landlord's written consent thereto, and the Tenant shall not
install any other equipment of any kind or nature whatsoever which may
necessitate any change, replacement or addition to, or in the use of, the water
system, the heating system, the plumbing system, the air-conditioning system or
the electrical system of the Premises, the Building or the Project without first
obtaining the Landlord's written consent thereto.  Business machines and
mechanical equipment belonging to the Tenant which cause noise or vibration that
may be transmitted to the structure of the Building, any other buildings on the
Project, or any space therein to such a degree as to be objectionable to the
Landlord or to any tenant, shall be installed and maintained by the Tenant, at
its expense, on vibration eliminators or other devices sufficient to eliminate
such noise and vibration.  The Tenant shall remove promptly from any sidewalks
and other areas on the Project any of the Tenant's furniture, equipment,
inventory or other material delivered or deposited there.


 
53

--------------------------------------------------------------------------------

 
 
13.
The Tenant shall not place or permit its agents, employees or invitees to place
any thing or material on the roof or in the gutters and downspouts of the
Building or cut, drive nails into or otherwise penetrate the roof, without first
obtaining the Landlord's written consent thereto.  The Tenant shall be
responsible for any damage to the roof caused by its employees or
contractors.  The Tenant shall indemnify the Landlord and hold the Landlord
harmless against expenses incurred to correct any damage to the roof resulting
from the Tenant's violation of this rule, as well as any consequential damages
to the Landlord or any other tenant of the Project.  The Landlord shall repair
damage to the roof caused by the Tenant's acts, omissions or negligence and the
Tenant shall reimburse the Landlord for all expenses incurred in making such
repairs.  The Landlord or its agents may enter the Premises at all reasonable
hours to make such roof repairs.  If the Landlord makes any expenditure or
incurs any obligation for the payment of money in connection therewith,
including but not limited to attorneys' fees in instituting, prosecuting or
defending any action or proceeding, such sums paid or obligations incurred, with
interest at the Default Rate, and costs, shall be deemed to be Additional Rent
and shall be paid by the Tenant to the Landlord within five (5) days after
rendition of any bill or statement to the Tenant therefor.  The Tenant shall not
place mechanical or other equipment on the roof without the Landlord's prior
written consent, which shall be conditioned in part upon the Landlord's approval
of the Tenant's plans and specifications for such installations.  The costs of
any roof improvements made pursuant hereto shall be borne by the Tenant.

 
14.
The Landlord reserves the right to institute energy management procedures when
necessary provided such procedures do not materially adversely affect Tenant’s
business operations at the Premises.

 
15.
Subject to applicable laws, Landlord shall specifically designate smoking areas
throughout the Project.  Tenant and Tenant’s agents, employees and invitees
shall refrain from smoking in any areas of the Project (whether enclosed or
otherwise), other than those areas specifically designated by Landlord as
smoking areas.

 
16.
The Tenant shall assure that the doors and windows of the Premises are closed
and locked and that all water faucets, water apparatus and utilities are shut
off before the Tenant and its employees leave the Premises each day.

 
17.
The Landlord shall have the right to rescind, suspend or modify these Rules and
Regulations and to promulgate such other rules or regulations as, in the
Landlord's reasonable judgment, are from time to time needed for the safety,
care, maintenance, operation and cleanliness of the Building or the Project, or
for the preservation of good order therein.  Upon the Tenant's having been given
notice of the taking of any such any action, the Rules and Regulations as so
rescinded, suspended, modified or promulgated shall have the same force and
effect as if in effect at the time at which the Tenant's lease was entered into
(except that nothing in the Rules and Regulations shall be deemed in any way to
alter or impair any provision of such lease).


 
54

--------------------------------------------------------------------------------

 
 
18.
Nothing in these Rules and Regulations shall give any tenant any right or claim
against the Landlord or any other person if the Landlord does not enforce any of
them against any other tenant or person (whether or not the Landlord has the
right to enforce them against such tenant or person), and no such
non-enforcement with respect to any tenant shall constitute a waiver of the
right to enforce them as to the Tenant or any other tenant or person.

 
19.
Except as otherwise set forth in the Lease, in any instance in which the
Landlord's prior consent or approval is required, the Landlord shall have the
right to withhold or condition such consent or approval in its reasonable
discretion.


 
55

--------------------------------------------------------------------------------

 
 
 Exhibit E
 
FORMS
FIRST AMENDMENT TO LEASE
 
THIS FIRST AMENDMENT TO LEASE is made on this _________ day of ________ _____ by
and between _______________________, a ____________ limited liability company
(the "Landlord"), and _________________________________, a ____________ (the
"Tenant").
 
 
A.
Landlord and Tenant are parties to a Lease dated ____________, with respect to
approximately ______ square feet of space (the “Premises”) at the mixed use
retail/office project located in Providence, Rhode Island at ______________
Street known as ________________ (the “Lease”).

 
 
B.
The parties have agreed to amend the Lease to provide that (i) Landlord will
construct and own certain additional improvements to the Premises and (ii) in
return for Landlord undertaking such additional work the rent under the Lease
shall increase as provided herein.

 
NOW THEREFORE, in consideration of the foregoing and for other good and
valuation consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend the Lease as follows:
 
1.           Construction of Improvements.  Landlord shall, in addition to the
improvements to be constructed by Landlord as currently provided in the Lease,
construct the improvements to the Premises as described on Exhibit A attached
hereto (the “Additional Improvements”).  All such work shall be undertaken in a
good and workmanlike manner in accordance with plans and specifications approved
by both Landlord and Tenant and otherwise as provided in the Lease.
 
2.           Ownership of Improvements.  All Additional Improvements to be
constructed by Landlord as described in Exhibit A shall be the property of the
Landlord.  If any of such Additional Improvements are damaged by fire and other
casualty and the Landlord is required under the Lease to restore, such
restoration obligation shall extend to the Additional Improvements.
 
3.           Increased Rent.  Notwithstanding Section ____ of the Lease, the
Base Rent under the Lease shall be increased by the amount of the "Increased TI
Rent" as provided below:
 


Period
Base Rent
Increased TI Rent
Total
                       

 



 
56

--------------------------------------------------------------------------------

 
 
4.           Liability for Increased TI Rent.  Notwithstanding anything herein
or the Lease to the contrary, if Tenant shall fail to make any payment of the
Increased TI Rent to Landlord hereunder, Landlord's sole and exclusive remedy as
to such default alone shall be to credit the amount of such delinquent Increased
TI Rent payment against the debt service payment owed under that certain
promissory note dated ________________ by Landlord, as maker, to Tenant, as
payee.
 
5.           No Other Amendments.  Except as provided herein, the terms and
conditions of the Lease remain unmodified and in full force and effect.
 
IN WITNESS WHEREOF, the parties have executed this First Amendment to Lease as
of the day and year first above written.
 


WITNESS/ATTEST:
[LANDLORD]
   
_________________________
By:_________________________________
     
[TENANT]
   
_________________________
By:_________________________________




 
57

--------------------------------------------------------------------------------

 

PROMISSORY NOTE
 
$__________________
_________________, ____
 
__________, _________



FOR VALUE RECEIVED, __________________________________[name of Landlord] (the
"Borrower") promises to pay to the order of
______________________________________ [name of Tenant] (the "Lender"), its
successors and assigns, and any subsequent holder of this Note, the aggregate
principal amount of $______________________________ (the "Principal Amount")
together with interest on the unpaid balance of the Principal Amount.
 
Interest shall not begin to accrue on this Note until the Interest Commencement
Date, which shall be the date the Lender commences payment of rent under that
certain Lease dated _________________________________, as amended, for space in
the improvements located at _______________________ in ____________ (the
"Lease").  Commencing on first day of the month next following the Interest
Commencement Date and continuing on the first day of each month thereafter,
Borrower shall pay to Lender principal and interest, in equal monthly
installments of $_____________________ until the maturity of this Note, at which
time all unpaid interest accrued through the date of such maturity shall be paid
in full by the Borrower to the Lender.  Such payment represents a level monthly
payment of principal and interest at ten percent (____________%) per year over a
____________________ month amortization period.  Unless sooner paid, the unpaid
Principal Amount, together with interest accrued and unpaid thereon, shall be
due and payable in full on the first day of the ________________th month after
the Interest Commencement Date.
 
Borrower’s failure to pay any monthly installment of Principal and Interest when
due hereunder shall constitute a default under this Note (“Default”). Upon the
occurrence of a Default, the Lender’s sole and exclusive remedy (and
notwithstanding any restrictions in the Lease regarding rent offset) shall be to
offset against each monthly installment of rent due under the Lease and any
amendments thereto, the amount of any such unpaid monthly installment due
hereunder.  The Lender shall have no right to accelerate the payment of the
indebtedness hereunder in the event of any Default.
 
All payments and prepayments of the Principal Amount, interest thereon and any
other amounts payable hereunder shall be paid in lawful money of the United
States of America in immediately available funds during regular business hours
of the Lender at ____________________________________ , or at such other place
as the Lender or any other holder of this Note may at any time or from time to
time designate in writing to the Borrower.
 
The Borrower and the Lender hereby voluntarily and intentionally waive any right
they may have to a trial by jury in any action, proceeding or litigation
directly or indirectly arising out of, under or in connection with this Note.
 
This note shall be governed and construed under the laws of the State of Rhode
Island, and the Borrower hereby irrevocably consents and submits to the
jurisdiction and venue of any state or federal court sitting in the State of
Rhode Island over any suit, action or judicial proceeding brought to enforce or
construe this Note or arising out of or relating to this Note.

 
58

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed in its
name, under its seal and on its behalf by its duly authorized officers the day
and year first written above.
 


ATTEST:
[LANDLORD]
     
By:_________________________________

 
 

 

 
59

--------------------------------------------------------------------------------

 
 
Exhibit F
 
Schedule of Deliveries
 



 
60

--------------------------------------------------------------------------------

 


UNFI Schedule
     
Task
Schedule
   
Lease Negotiation and Execution
August 13 – October 15, 2008
Design Process
October 10 – December 31, 2008
Schematic Design
October 31, 2008
Design Development
November 21, 2008
Tenant Review/Approval of DD plans – 1 week
November 28, 2008
Permit Set Submittal
December 15, 2008
Construction Documents/Submittal of Permit Application
December 31, 2008
   
Bid/Permit Review and Approval (4 weeks from permit set submittal – assumes
early submittal of permit plans to City of Providence
January 15, 2009
Construction Process
May 15, 2009
   
NOTES:
 
All dates are approximate and assume typical City review approval timelines.
 

 
 
 
61

--------------------------------------------------------------------------------

 
 
 Exhibit G
Janitorial Specifications


 
Daily: Office Areas
 
Remove trash, dust, vacuum and spot clean carpets, clean kitchen, mop all
tile/wood floors, clean and polish door glass, clean and polish elevator
cabs.  Landlord will also establish recycling programs for office space and
coordinate with cleaning services for the proper disposal of office refuse.
 
Weekly: Office Areas
 
Dust windowsills, dust blinds, dust/clean file cabinets and all work station
surfaces.
 
Monthly: Office Areas
 
Wipe down doorframes and baseboards, clean wall vents and heaters
 
Daily: Restrooms
 
Clean mirrors, sweep and wash floor, fully clean and disinfect toilets and
urinals, clean walls/partitions next to urinals, clean sinks, empty trash,
refill paper products and soap.
 





 
62

--------------------------------------------------------------------------------

 
 
Exhibit H


Parking Area Drawing
 
 

 
63

--------------------------------------------------------------------------------

 

 [parkingarea.gif]
 
 
64

--------------------------------------------------------------------------------

 